Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 1 of 46




 EXHIBIT A
              Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 2 of 46




      Exhibit A: Non-Exhaustive List of Works Infringed by Peloton, by Publisher 1
             Song Title                      Artist              Publisher Plaintiff      Registration
                                                                                           Number
    A LOVE SONG                     AMANDA BLANK                   DOWNTOWN              PAu003509586
    AIN’T WORTH THE                 COLE SWINDELL                  DOWNTOWN              PA0001911891
    WHISKEY
    ALL I WANNA DO                  SHERYL CROW                    DOWNTOWN              PA0000664140,
                                                                                         PA0000669884
    ALL MIXED UP                    311                            DOWNTOWN              PA0000776562
    AMBER                           311                            DOWNTOWN              PA0001100362
    AMERICAN HONEY                  LADY ANTEBELLUM                DOWNTOWN              PA0001734053
    ANIMAL                          NEON TREES                     DOWNTOWN              PAu003532360
    ANIMALS                         MAROON 5                       DOWNTOWN              PA0001947800
    BABY DON’T LIE                  GWEN STEFANI                   DOWNTOWN              PA0001996733
    BAD (FEAT. VASSY) -             DAVID GUETTA,                  DOWNTOWN              PA0001936649
    LISTENIN’ CONTINUOUS            VASSY
    MIX
    BATTLEFIELD                     JORDIN SPARKS                  DOWNTOWN              PA0001651018
    BE MY BABY                      ARIANA GRANDE,                 DOWNTOWN              PA0001945986
                                    CASHMERE CAT
    BEAUTIFUL DISASTER              311                            DOWNTOWN              PA0000867931
    BET AIN’T WORTH THE             LEON BRIDGES                   DOWNTOWN              PA0002146975
    HAND
    BLACK & BLUE                    MIIKE SNOW                     DOWNTOWN              PA0001761396
    BLACK WIDOW                     IGGY AZALEA, RITA              DOWNTOWN              PA0001925126
                                    ORA
    BLEEDING LOVE                   LEONA LEWIS                    DOWNTOWN              PA0001613694
    BLOW                            KESHA                          DOWNTOWN              PA0001715888
    BONFIRE HEART                   JAMES BLUNT                    DOWNTOWN              PA0001901129
    BOONDOCKS                       LITTLE BIG TOWN                DOWNTOWN              PA0001296327
    BRIGHTER THAN THE               COLBIE CAILLAT                 DOWNTOWN              PA0001773539
    SUN
    BROTHER (FEAT. GAVIN            NEEDTOBREATHE,                 DOWNTOWN              PA0001916248
    DEGRAW)                         GAVIN DEGRAW
    BURN                            ELLIE GOULDING                 DOWNTOWN              PA0001901116
    CALIFORNIA GURLS                SNOOP DOGG, KATY               DOWNTOWN              PA0001711654,
                                    PERRY                                                PA0001396981
    CALLING (LOSE MY                SEBASTIAN                      DOWNTOWN              PA0001832167
    MIND) - EXTENDED                INGROSSO, ALESSO,
    CLUB MIX                        RYAN TEDDER
    CAN WE HANG ON ?                COLD WAR KIDS                  DOWNTOWN              PA0002122143
    CANDYMAN                        ZEDD, ALOE BLACC               DOWNTOWN              PA0002056131


1
    The references to each publisher reflect the abbreviations as set forth in the First Amended Complaint.
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 3 of 46




      Song Title               Artist         Publisher Plaintiff    Registration
                                                                      Number
CARLENE                PHIL VASSAR              DOWNTOWN            PA0001010848
CARNIVAL               NATALIE MERCHANT         DOWNTOWN            PA0000758810
CHAMPAGNE              311                      DOWNTOWN            PA0001100363
CHANGE THE WORLD       ERIC CLAPTON, MICK       DOWNTOWN            PA0000813175
                       GUZAUSKI
CIRCUS                 BRITNEY SPEARS           DOWNTOWN            PA0001622999
COLD HEARTED           PAULA ABDUL              DOWNTOWN            PA0000422660
COLLIDE - RADIO EDIT   AVICII, LEONA            DOWNTOWN            PA0001753315
                       LEWIS
COME ORIGINAL          311                      DOWNTOWN            PA0000985803
COMMANDER              DAVID GUETTA,            DOWNTOWN            PA0001750325
                       KELLY ROWLAND
CONNECTION             ONEREPUBLIC              DOWNTOWN            PA0002150233
CONTROL MYSELF         JENNIFER LOPEZ, LL       DOWNTOWN            PA0001164353
                       COOL J
CRASH AND BURN         THOMAS RHETT             DOWNTOWN            PA0002046580
CREATOR (VS. SWITCH    SANTIGOLD                DOWNTOWN            PAu003509569
AND FREQ NASTY)
DIAMONDS               RIHANNA                  DOWNTOWN            PA0001833874
DIE YOUNG              KESHA                    DOWNTOWN            PA0001850818
DIRT ON MY BOOTS       JON PARDI                DOWNTOWN            PA0002021844
DISPARATE YOUTH        SANTIGOLD                DOWNTOWN            PA0001806958
DO IT WELL             JENNIFER LOPEZ           DOWNTOWN            PA0001591026
DO IT WELL             LUDACRIS, JENNIFER       DOWNTOWN            PA0001591036
(FEATURING LUDACRIS)   LOPEZ
DON’T                  ED SHEERAN               DOWNTOWN            PA0001947748
DON’T STAY             X AMBASSADORS            DOWNTOWN            PA0002150236
DON’T WAIT             MAPEI                    DOWNTOWN            PA0001901910
DON’T WAKE ME UP       CHRIS BROWN              DOWNTOWN            PA0001806232
DR. FEELGOOD           MOTLEY CRUE              DOWNTOWN            PA0000440229
DRUNK LIKE YOU         THE CADILLAC             DOWNTOWN            PA0002055698
                       THREE
DYNAMITE - RADIO       TAIO CRUZ                DOWNTOWN            PA0001396952,
EDIT                                                                PA0001720607
EVERYBODY TALKS        NEON TREES               DOWNTOWN            PA0001811165
FAME - 2016            DAVID BOWIE              DOWNTOWN            RE0000876952
REMASTERED VERSION
FAST CARS AND          RASCAL FLATTS            DOWNTOWN            PA0001268341
FREEDOM
FEEL AGAIN             ONEREPUBLIC              DOWNTOWN            PA0001879190
FIRE AND THE FLOOD     VANCE JOY                DOWNTOWN            PA0002056663
FIREWORK               KATY PERRY               DOWNTOWN            PA0001724730,
                                                                    PA0001716006


                                        2
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 4 of 46




      Song Title               Artist         Publisher Plaintiff    Registration
                                                                      Number
FIRST                    COLD WAR KIDS          DOWNTOWN            PA0002045704
FOR HER                  CHRIS LANE             DOWNTOWN            PA0002007792
GHOST                    ELLA HENDERSON         DOWNTOWN            PA0001985273
GIRLS, GIRLS, GIRLS      MOTLEY CRUE            DOWNTOWN            PA0000342182
GOD FROM THE             SANTIGOLD              DOWNTOWN            PA0001806960
MACHINE
GOD, YOUR MAMA, AND      FLORIDA GEORGIA        DOWNTOWN            PA0002048212
ME                       LINE, BACKSTREET
                         BOYS
GOOD GOOD                FLORIDA GEORGIA        DOWNTOWN            PA0001997595
                         LINE
GOOD LIFE                ONEREPUBLIC            DOWNTOWN            PA0001794364
GOODBYE SAYS IT ALL      BLACKHAWK              DOWNTOWN            PAu001822857
GREEN ONIONS             BOOKER T. & THE        DOWNTOWN            RE0000478073
                         M.G.’S
GRENADE                  BRUNO MARS             DOWNTOWN            PA0001742742
GROOVE IS IN THE         DEEE-LITE              DOWNTOWN            PA0000532721
HEART
HANG ME UP TO DRY        COLD WAR KIDS          DOWNTOWN            PA0001803024
HAPPENS LIKE THAT        GRANGER SMITH          DOWNTOWN            PA0002079927
HAPPIER - ACOUSTIC       ED SHEERAN             DOWNTOWN            PA0002150280
HAPPY XMAS (WAR IS       CELINE DION            DOWNTOWN            RE0000795735
OVER)
HEART OF A LION (KID     KID CUDI               DOWNTOWN            PA0001832168
CUDI THEME MUSIC)
HELL OF A NIGHT          DUSTIN LYNCH           DOWNTOWN            PA0001962038,
                                                                    PA0001932282
HOME SWEET HOME          MOTLEY CRUE            DOWNTOWN            PA0000275135
I LIKE THE SOUND OF      RASCAL FLATTS          DOWNTOWN            PA0001961456
THAT
I LIVED                  ONEREPUBLIC            DOWNTOWN            PA0001879191
I LOST IT                KENNY CHESNEY          DOWNTOWN            PA0001040677
I MELT                   RASCAL FLATTS          DOWNTOWN            PA0001143200
IF I KNEW                BRUNO MARS             DOWNTOWN            PA0001852273
IF I LOSE MYSELF         ONEREPUBLIC            DOWNTOWN            PA0001879192
IF IT FEELS GOOD (THEN   LEON BRIDGES           DOWNTOWN            PA0002146976
IT MUST BE)
IF THE BOOT FITS         GRANGER SMITH          DOWNTOWN            PA0002054814
I’M NOT THE ONLY ONE     SAM SMITH              DOWNTOWN            PA0001906178
IN THE NEXT ROOM         NEON TREES             DOWNTOWN            PAu003532360
IT DON’T HURT LIKE IT    BILLY CURRINGTON       DOWNTOWN            PA0002070178
USED TO
L.E.S. ARTISTES          SANTIGOLD              DOWNTOWN            PA0001807033


                                        3
         Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 5 of 46




        Song Title               Artist         Publisher Plaintiff    Registration
                                                                        Number
LATCH                    SAM SMITH,               DOWNTOWN            PA0001916095
                         DISCLOSURE
LIFE IS SWEET            NATALIE MERCHANT         DOWNTOWN            PA0000910728
LIGHTS COME ON           JASON ALDEAN             DOWNTOWN            PA0002027846
LIKE A G6                THE CATARACS,            DOWNTOWN            PA0002004168
                         DEV, FAR EAST
                         MOVEMENT
LIVE MY LIFE             JUSTIN BIEBER, FAR       DOWNTOWN            PA0001778927
                         EAST MOVEMENT
LOCKED OUT OF            BRUNO MARS               DOWNTOWN            PA0001869823
HEAVEN
LOOKS THAT KILL          MOTLEY CRUE              DOWNTOWN            PA0000193924
LOSING SLEEP             JOHN NEWMAN              DOWNTOWN            PA0001942622
LOST AT SEA              ZEDD, RYAN TEDDER        DOWNTOWN            PA0001832085
LOVE DON’T DIE           THE FRAY                 DOWNTOWN            PA0001920096
LOVE IS MYSTICAL         COLD WAR KIDS            DOWNTOWN            PA0002122132
LOVE RUNS OUT            ONEREPUBLIC              DOWNTOWN            PA0001989315
LUCKY STRIKE             MAROON 5                 DOWNTOWN            PA0001824575
MAGNETS                  LORDE, DISCLOSURE        DOWNTOWN            PA0002009086
MAKE IT TO ME            SAM SMITH                DOWNTOWN            PA0001969621
ME AND MY BROKEN         RIXTON                   DOWNTOWN            PA0001959686
HEART
MINE IS YOURS            COLD WAR KIDS            DOWNTOWN            PA0001795537
MIRACLE MILE             COLD WAR KIDS            DOWNTOWN            PA0001837257
MOST GIRLS               HAILEE STEINFELD         DOWNTOWN            PA0002149911
MOST PEOPLE ARE          LUKE BRYAN               DOWNTOWN            PA0002149192
GOOD
MOVE ON                  CLARE DUNN               DOWNTOWN            PA0002016490
MULTIPLIED               NEEDTOBREATHE            DOWNTOWN            PA0001916248
NEON LIGHTS              DEMI LOVATO              DOWNTOWN            PA0001858698
NO SLEEP                 WIZ KHALIFA              DOWNTOWN            PA0001774920
NO VACANCY               ONEREPUBLIC              DOWNTOWN            PA0002150070
NOTHIN’ TO DO BUT        ADAM SANDERS             DOWNTOWN            PA0001961057
DRINK
OCTAHATE                 RYN WEAVER               DOWNTOWN            PA0001940359
ODE TO BOY               YAZ                      DOWNTOWN            PA0000161169
OMEN - RADIO EDIT        SAM SMITH,               DOWNTOWN            PA0002009078
                         DISCLOSURE
ONE DAY (FEAT. RYAN      LOGIC, RYAN              DOWNTOWN            PA0002150229
TEDDER)                  TEDDER
ONE LOVE (FEAT.          ESTELLE, DAVID           DOWNTOWN            PA0001734127
ESTELLE) - FEAT.         GUETTA
ESTELLE


                                          4
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 6 of 46




      Song Title               Artist         Publisher Plaintiff    Registration
                                                                      Number
ONE OF THOSE NIGHTS     THE WEEKND, JUICY       DOWNTOWN            PA0001842425
                        J
PARTICULAR TASTE        SHAWN MENDES            DOWNTOWN            PA0002140839
PAYPHONE                MAROON 5, WIZ           DOWNTOWN            PA0001824573
                        KHALIFA
PICKING UP THE PIECES   PALOMA FAITH            DOWNTOWN            PA0001852765
PUSH (FEAT. ANDREW      ANDREW WYATT, A-        DOWNTOWN            PAu003737844
WYATT)                  TRAK
RAY BAN VISION          CYHI DA PRYNCE, A-      DOWNTOWN            PA0001855127
                        TRAK
RENDEZVOUS GIRL         SANTIGOLD               DOWNTOWN            PA0002019155
RENEGADES OF FUNK       RAGE AGAINST THE        DOWNTOWN            PA0000226276
                        MACHINE
RISE AGAIN              NEEDTOBREATHE           DOWNTOWN            PA0001916248
ROAD LESS TRAVELED      LAUREN ALAINA           DOWNTOWN            PA0002070073
ROCKETEER               RYAN TEDDER, FAR        DOWNTOWN            PA0001739222
                        EAST MOVEMENT,
                        RUFF LOADERZ
RUMOUR HAS IT           ADELE                   DOWNTOWN            PA0001734865
RUNAWAY                 BON JOVI                DOWNTOWN            PA0000221239
SAY AHA                 SANTIGOLD               DOWNTOWN            PA0001807033
SCARS                   ALESSO, RYAN            DOWNTOWN            PA0002048051
                        TEDDER
SEXY BITCH (FEAT.       DAVID GUETTA,           DOWNTOWN            PA0001703244
AKON)                   AKON
SHALLOW                 LADY GAGA,              DOWNTOWN            PA0002149916
                        BRADLEY COOPER
SHE DOESN’T MIND        SEAN PAUL               DOWNTOWN            PA0001840399
SHOUT AT THE DEVIL      MOTLEY CRUE             DOWNTOWN            PA0000193923
SITUATION               YAZ                     DOWNTOWN            PA0000787268
SMOOTH LIKE THE         THOMAS RHETT            DOWNTOWN            PA0002138912
SUMMER
SO GOOD                 B.O.B                   DOWNTOWN            PA0001816818
SO TIED UP              COLD WAR KIDS,          DOWNTOWN            PA0002122121
                        BISHOP BRIGGS
SOMEBODY ELSE WILL      JUSTIN MOORE            DOWNTOWN            PA0002057083
SOMETHING I NEED        ONEREPUBLIC             DOWNTOWN            PA0001879193
SOUND OF CHANGE         DIRTY HEADS             DOWNTOWN            PA0001914352
STOP AND STARE          ONEREPUBLIC             DOWNTOWN            PA0001708414
STRAIGHT UP             PAULA ABDUL             DOWNTOWN            PA0000422659
STRONG ENOUGH           SHERYL CROW             DOWNTOWN            PA0000669879,
                                                                    PA0000664136



                                        5
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 7 of 46




      Song Title               Artist         Publisher Plaintiff    Registration
                                                                      Number
STYLO (FEAT. MOS DEF   GORILLAZ, MOS DEF,       DOWNTOWN            PAu003580587
AND BOBBY WOMACK)      BOBBY WOMACK
SUN DAZE               FLORIDA GEORGIA          DOWNTOWN            PA0001997579
                       LINE
SUPER FAR              LANY                     DOWNTOWN            PA0002151032
TEENAGE DREAM          KATY PERRY               DOWNTOWN            PA0001711657,
                                                                    PA0001396977
THE CHAMPION           CARRIE                   DOWNTOWN            PA0002144118
                       UNDERWOOD,
                       LUDACRIS
THIRD ROCK FROM THE    JOE DIFFIE               DOWNTOWN            PA0000709061
SUN
THIS IS WHY I’M HOT    MIMS                     DOWNTOWN            PA0001597373
TOP OF THE WORLD       BIG SEAN, MIKE           DOWNTOWN            PA0001968092
                       POSNER
TOUGH LOVE             JESSIE WARE              DOWNTOWN            PA0001960767
TROUBLEMAKER (FEAT.    OLLY MURS, FLO           DOWNTOWN            PA0001848285
FLO RIDA)              RIDA
TURN AROUND (FEAT.     MIKKEL S. ERIKSEN,       DOWNTOWN            PA0001840397
NE-YO)                 CONOR MAYNARD,
                       BENNY BLANCO,
                       TOR ERIK
                       HERMANSEN, NE-YO
TWILIGHT SPEEDBALL     MOS DEF                  DOWNTOWN            PAu003509541
WAKING UP              ONEREPUBLIC              DOWNTOWN            PA0001794365
WANDERLUST             THE WEEKND               DOWNTOWN            PA0001885261
WE R WHO WE R          KESHA                    DOWNTOWN            PA0001715885
WHEN I WAS YOUR MAN    BRUNO MARS               DOWNTOWN            PA0001834773
WHERE THEM GIRLS AT    NICKI MINAJ, DAVID       DOWNTOWN            PA0001741154
(FEAT. NICKI MINAJ &   GUETTA, FLO RIDA
FLO RIDA)
WILD SIDE              MOTLEY CRUE              DOWNTOWN            PA0000332232
WOMAN, AMEN            DIERKS BENTLEY           DOWNTOWN            PA0002149935
WORK HARD, PLAY        WIZ KHALIFA              DOWNTOWN            PA0001833760
HARD
WORKING CLASS HERO     GREEN DAY                DOWNTOWN            RE0000846434
WORRY ‘BOUT NOTHIN’    KEITH URBAN              DOWNTOWN            PA0002022274
WRAPPED UP             TRAVIE MCCOY,            DOWNTOWN            PA0001982804
                       OLLY MURS
YOU CAN DO IT          MACK 10, MS. TOI,        DOWNTOWN            PA0001010605
                       ICE CUBE, MS TOI
YOU WERE MEANT FOR     JEWEL                    DOWNTOWN            PA0000776446
ME


                                        6
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 8 of 46




      Song Title               Artist         Publisher Plaintiff    Registration
                                                                      Number
YOU’LL FIND A WAY      SANTIGOLD                DOWNTOWN            PAu003509613
2 MAN SHOW             TIMBALAND, ELTON            OLE              PA0001591430
                       JOHN
2112: OVERTURE / THE   RUSH                          OLE              EU738315
TEMPLES OF SYRINX /
DISCOVERY /
PRESENTATION /
ORACLE / SOLILOQUY /
GRAND FINALE -
MEDLEY
4 MINUTES (FEAT.       TIMBALAND, JUSTIN             OLE            PA0001693511
JUSTIN TIMBERLAKE &    TIMBERLAKE,
TIMBALAND)             MADONNA
A CHANGE WOULD DO      SHERYL CROW                   OLE            PA0000886508,
YOU GOOD                                                            PA0000852627
A LITTLE MORE          JASON ALDEAN                  OLE            PA0002071739
SUMMERTIME
ALL ABOUT TONIGHT      PIXIE LOTT                    OLE            PA0001935642
ALL MY FRIENDS SAY     LUKE BRYAN                    OLE            PA0001588828
ANONYMOUS - MAIN       TIMBALAND, BOBBY              OLE            PA0001334239
                       V.
AYO TECHNOLOGY         TIMBALAND, JUSTIN             OLE            PA0001645303
                       TIMBERLAKE, 50
                       CENT
BACKWOODS              JUSTIN MOORE                  OLE            PA0001835907
BLACK VELVET           ALANNAH MYLES                 OLE            PA0000429717
BOARDMEETING           TIMBALAND, MAGOO              OLE            PA0001761903
BORN TO RIDE           BLACKJACK BILLY               OLE            PA0001921939
CAN’T HOLD US DOWN     CHRISTINA                     OLE            PA0001104828,
(FEAT. LIL’ KIM)       AGUILERA, LIL’ KIM                           PA0001143432
CARRY OUT              TIMBALAND, JUSTIN             OLE            PA0001780010,
(FEATURING JUSTIN      TIMBERLAKE                                   PA0001935810
TIMBERLAKE)
CLOSER TO THE HEART    RUSH                          OLE              EU849485
COME AROUND -          TIMBALAND, M.I.A.             OLE            PA0001596704,
ALBUM VERSION                                                       PA0001640239
(EDITED)
CRAZY GIRL             ELI YOUNG BAND                OLE            PA0002002584
CRAZY TOWN             JASON ALDEAN                  OLE            PA0001644247
CRUISE                 FLORIDA GEORGIA               OLE            PA0001803624,
                       LINE                                         PA0001913754,
                                                                    PA0002026775
DAVID ASHLEY PARKER    TRAVIS DENNING                OLE            PA0002154285
FROM POWDER SPRINGS

                                        7
        Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 9 of 46




       Song Title               Artist         Publisher Plaintiff    Registration
                                                                       Number
DREAMLINE -             RUSH                          OLE            PA0000539471
REMASTERED
DRINK YOU AWAY          JUSTIN TIMBERLAKE             OLE            PA0001985056
ELEVATOR (FEAT.         TIMBALAND, FLO                OLE            PA0001647059
TIMBALAND)              RIDA
EQUALIZER               K-OS                          OLE            PA0002089472
EVERYDAY IS A           SHERYL CROW                   OLE            PA0000852628
WINDING ROAD
FIX A DRINK             CHRIS JANSON                  OLE            PA0002105827,
                                                                     PA0002130901
FREEWILL                RUSH                          OLE            PA0000066536
FUTURESEX /             JUSTIN TIMBERLAKE             OLE            PA0001165047,
LOVESOUND                                                            PA0001368884
GET UR FREAK ON -       MISSY ELLIOTT                 OLE            PA0001065000
EDIT
GIN AND JUICE (FEAT.    SNOOP DOGG, DAZ               OLE            PA0000901892
DAT NIGGA DAZ)          DILLINGER
GIVE IT TO ME           TIMBALAND, JUSTIN             OLE            PA0001167355
                        TIMBERLAKE, NELLY
                        FURTADO
GRILLZ - DIRTY          ALI & GIPP, PAUL              OLE            PA0001334594
                        WALL, NELLY
HAIL MARY               MAKAVELI                      OLE            PA0000897827
HEARTBREAK SONG         MICKEY GUYTON                 OLE            PA0002034706
HOME ALONE TONIGHT      KAREN FAIRCHILD,              OLE            PA0002010111
                        LUKE BRYAN
HOW NOT TO              DAN + SHAY                    OLE            PA0002065490
I DON’T HAVE TO SLEEP   CHER                          OLE            PA0001869739,
TO DREAM - BONUS                                                     PA0001866186
TRACK
I KNOW SOMEBODY         LOCASH                        OLE            PA0002023425
I LOVE THIS LIFE        LOCASH                        OLE            PA0002002565
ICE BOX                 OMARION                       OLE            PA0001166658
IF IT MAKES YOU HAPPY   SHERYL CROW                   OLE            PA0000815033
KISS YOU                ONE DIRECTION                 OLE            PA0001837916
LA VILLA STRANGIATO     RUSH                          OLE            PA0000021399
LET THE GROOVE GET      JUSTIN TIMBERLAKE             OLE            PA0001986512
IN
LIKE I LOVED YOU        BRETT YOUNG                   OLE            PA0002023424
LIMELIGHT               RUSH                          OLE            PA0000100469
LIVE MY LIFE            JUSTIN BIEBER, FAR            OLE            PA0001778927
                        EAST MOVEMENT



                                         8
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 10 of 46




       Song Title              Artist         Publisher Plaintiff    Registration
                                                                      Number
LIVE WHILE WE’RE        ONE DIRECTION                OLE            PA0001835336
YOUNG
LOOKIN’ FOR THAT        TIM MCGRAW                   OLE            PA0001893793
GIRL
LOVESTONED / I THINK    JUSTIN TIMBERLAKE            OLE            PA0001165050
SHE KNOWS - RADIO
EDIT
MAKE ME BETTER          FABOLOUS, NE-YO              OLE            PA0001599530
MARATHON                RUSH                         OLE            PA0000266077
MEET IN THA MIDDLE      TIMBALAND, BRAN’             OLE            PA0001935809
(FEATURING BRAN’ NU)    NU
MEN IN BLACK            WILL SMITH                   OLE            PAu002192135
MIRRORS                 JUSTIN TIMBERLAKE            OLE            PA0001986492
MISS INDEPENDENT        KELLY CLARKSON               OLE            PA0001105447
MORNING AFTER DARK      TIMBALAND, NELLY             OLE            PA0001780007
(FEATURING NELLY        FURTADO, SOSHY
FURTADO & SOSHY)
MURDER (FEAT. JAY-Z)    JUSTIN TIMBERLAKE,           OLE            PA0001901478
                        JAY Z
MY FAVORITE MISTAKE     SHERYL CROW                  OLE            PA0002002824,
                                                                    PA0000919779
MY FRONT PORCH          LONESTAR                     OLE            PA0001126341
LOOKING IN
MY LOVE (FEAT. T.I.)    JUSTIN TIMBERLAKE,           OLE            PA0001165055
                        T.I.
NOT A BAD THING         JUSTIN TIMBERLAKE            OLE            PA0001901484
OH TIMBALAND -          TIMBALAND                    OLE            PA0001759709
ALBUM VERSION
(EDITED)
ON THE FLOOR            JENNIFER LOPEZ,              OLE            PA0001773478
                        PITBULL
ONE HELL OF AN AMEN     BRANTLEY GILBERT             OLE            PA0001993219
ONE LAST TIME           ARIANA GRANDE                OLE            PA0001941577
OUT THERE               CHRIS JANSON                 OLE            PA0002130909
POUND THE ALARM         NICKI MINAJ                  OLE            PA0001822045
PROMISCUOUS             TIMBALAND, NELLY             OLE            PA0001164460,
                        FURTADO                                     PA0001367878
RAIN OVER ME            MARC ANTHONY,                OLE            PA0001780979
                        PITBULL
RATCHET                 TINK                         OLE            PA0001987117
COMMANDMENTS
REALLY DON’T CARE       CHER LLOYD, DEMI             OLE            PA0001876050,
                        LOVATO                                      PA0001850403


                                        9
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 11 of 46




      Song Title                 Artist        Publisher Plaintiff    Registration
                                                                       Number
RED LIGHTS               TIESTO                       OLE            PA0002014531
RELEASE                  TIMBALAND, JUSTIN            OLE            PA0001761877
                         TIMBERLAKE
SAUCE                    JUSTIN TIMBERLAKE            OLE            PA0002130638
SAY IT RIGHT             NELLY FURTADO                OLE            PA0001164463
SAY SOMETHING            JUSTIN TIMBERLAKE,           OLE            PA0002105826,
                         CHRIS STAPLETON                             PA0002130605
SAY SOMETHING            TIMBALAND, DRAKE             OLE            PA0001728554
(FEATURING DRAKE)
SEXYBACK                 TIMBALAND, JUSTIN            OLE            PA0001165048
                         TIMBERLAKE
SHAKE YA                 MURPHY LEE, DIDDY,           OLE            PA0001248945,
TAILFEATHER (FEAT. P.    NELLY                                       PA0001196526
DIDDY & MURPHY LEE) -
2016 REMASTERED
SINGLES YOU UP           JORDAN DAVIS                 OLE            PA0002148198
SOAK UP THE SUN          SHERYL CROW                  OLE            PA0001087054
SOMEBODY ELSE WILL       JUSTIN MOORE                 OLE            PA0002057083
SOMETHING LIKE THAT      TIM MCGRAW                   OLE            PA0000952419
STARSHIPS                NICKI MINAJ                  OLE            PA0001819003
STRAWBERRY               JUSTIN TIMBERLAKE            OLE            PA0001986536
BUBBLEGUM
SUAVE (KISS ME) (FEAT.   NAYER                        OLE            PA0001966307
MOHOMBI & PITBULL)
SUIT & TIE               JUSTIN TIMBERLAKE,           OLE            PA0001986493
                         JAY Z
SUMMER LOVE              JUSTIN TIMBERLAKE            OLE            PA0001165046,
                                                                     PA0001368885
TAKE BACK THE NIGHT      JUSTIN TIMBERLAKE            OLE            PA0001985062
THANK ME NOW -           DRAKE                        OLE            PA0001728553
ALBUM VERSION
(EDITED)
THE SPIRIT OF RADIO      RUSH                         OLE            PA0000066535
THE WAY I ARE            TIMBALAND, D.O.E.,           OLE            PA0001761677
                         KERI HILSON
THE WAY YOU LOVE ME      FAITH HILL                   OLE            PA0000980634
THIS HOUSE IS NOT FOR    BON JOVI                     OLE            PA0002046343
SALE
TOM SAWYER               RUSH                         OLE            PA0000100466
VINDICATED               DASHBOARD                    OLE            PA0001295459
                         CONFESSIONAL
VIVIR MI VIDA            MARC ANTHONY                 OLE            PA0001990236
WAITING ON YOU           LINDSAY ELL                  OLE            PA0002080155


                                          10
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 12 of 46




       Song Title              Artist         Publisher Plaintiff    Registration
                                                                      Number
WATCH OUT               CHRIS CORNELL                OLE            PA0001856565
WHAT GOES               JUSTIN TIMBERLAKE            OLE            PA0001165051
AROUND.../...COMES
AROUND (INTERLUDE)
WORKING MAN             RUSH                         OLE            PA0000100466
YOU DON’T WANT          MEEK MILL,                   OLE            PA0001996573,
THESE PROBLEMS          TIMBALAND, BIG                              PA0002071617
                        SEAN, ACE HOOD,
                        RICK ROSS, DJ
                        KHALED, FRENCH
                        MONTANA, 2 CHAINZ
100% (FEAT. TONY        BIG PUN, TONY            BIG DEAL           PA0001071650
SUNSHINE)               SUNSHINE
AI NO CORRIDA - EDIT    STEFAN RIO, FRANCA       BIG DEAL           PA0000509821
                        MORGANO
BAD MAN                 ROBIN THICKE, JOE        BIG DEAL           PA0002018527
                        PERRY, TRAVIS
                        BARKER, PITBULL
BET AIN’T WORTH THE     LEON BRIDGES             BIG DEAL           PA0002146975
HAND
BO$$                    FIFTH HARMONY            BIG DEAL           PA0002082488
BREAK UP WITH HIM       OLD DOMINION             BIG DEAL           PA0001970965
BRING IT BACK           ALEON CRAFT, SHY         BIG DEAL           PA0002111487
                        CARTER
CALL                    FRANCESCO YATES          BIG DEAL           PA0001913089
CAN WE HANG ON ?        COLD WAR KIDS            BIG DEAL           PA0002122143
CHAINS                  NICK JONAS               BIG DEAL           PA0001914172
CRAVING YOU             THOMAS RHETT,            BIG DEAL           PA0002078206
                        MAREN MORRIS
DAISY                   ZEDD                     BIG DEAL           PA0002000365
DANCE                   DNCE                     BIG DEAL           PA0002133661
DARK DAYS               LOCAL NATIVES            BIG DEAL           PA0002099386
DEARLY DEPARTED         ESME PATTERSON,          BIG DEAL           PA0002073611
                        SHAKEY GRAVES
DIE A HAPPY MAN         THOMAS RHETT             BIG DEAL           PA0002051793
DONE FOR ME (FEAT.      KEHLANI, CHARLIE         BIG DEAL           PA0002139217
KEHLANI)                PUTH
DON’T GO BREAKING       BACKSTREET BOYS          BIG DEAL           PA0002127129,
MY HEART                                                            PA0002138733
FALLIN’ ALL IN YOU      SHAWN MENDES             BIG DEAL           PA0002140837
FAN GIRL                MICHAEL RAY              BIG DEAL           PA0002139178
FAST SLOW DISCO         ST. VINCENT              BIG DEAL           PA0002143808



                                        11
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 13 of 46




      Song Title               Artist         Publisher Plaintiff    Registration
                                                                      Number
FIREBALL (FEAT. JOHN   JOHN RYAN, JOHN           BIG DEAL           PA0001948693
RYAN)                  RYAN, JOHN RYAN,
                       PITBULL
FITNESS                LIZZO                     BIG DEAL           PA0002133561
FOUND YOU              KANE BROWN                BIG DEAL           PA0002140234
FOUNTAIN OF YOUTH      LOCAL NATIVES             BIG DEAL           PA0002099389
(FUCK A) SILVER LINING PANIC! AT THE             BIG DEAL           PA0002139081
                       DISCO
HEADLIGHTS (FEAT.      ILSEY, ROBIN              BIG DEAL           PA0002053698
ILSEY)                 SCHULZ
HEY MAMI               SYLVAN ESSO               BIG DEAL           PA0001992052
HIGH HOPES             PANIC! AT THE             BIG DEAL           PA0002144483
                       DISCO
IF IT FEELS GOOD (THEN LEON BRIDGES              BIG DEAL           PA0002146976
IT MUST BE)
IN MY BLOOD            SHAWN MENDES              BIG DEAL           PA0002128764
LEARN TO LET GO        KESHA                     BIG DEAL           PA0002139769
LEAVE RIGHT NOW        THOMAS RHETT              BIG DEAL           PA0002120133
LIAR                   BRITNEY SPEARS            BIG DEAL           PA0002048142
LIGHT IT UP            LUKE BRYAN                BIG DEAL           PA0002144999
LIVE IN THE MIX        FLOW DYNAMICS             BIG DEAL           PA0001597090
LOS AGELESS            ST. VINCENT               BIG DEAL           PA0002145312
LOST IN JAPAN          SHAWN MENDES              BIG DEAL           PA0002128746
LOVE BY THE MOON       TYLER FARR                BIG DEAL           PA0002133386
LOVE IS MYSTICAL       COLD WAR KIDS             BIG DEAL           PA0002122132
MERCY                  SHAWN MENDES              BIG DEAL           PA0002082652
MISS JACKSON (FEAT.    PANIC! AT THE             BIG DEAL           PA0001897494
LOLO)                  DISCO, LOLO
NO SUCH THING AS A     OLD DOMINION              BIG DEAL           PA0002111712
BROKEN HEART
NOW AND LATER          SAGE THE GEMINI           BIG DEAL           PA0002065255,
                                                                    PA0002096995
ON THE LOOSE -          NIALL HORAN              BIG DEAL           PA0002087814
ACOUSTIC
PREACHER MAN            THE DRIVER ERA           BIG DEAL           PA0002139188
PULL IT OFF             KANE BROWN               BIG DEAL           PA0002140237
QUEEN                   SHAWN MENDES             BIG DEAL           PA0002140849
RAPTURE                 UNDEROATH                BIG DEAL           PA0002143926
REALLY REALLY           KEVIN GATES              BIG DEAL           PA0002057816
RENEGADES               THOMAS RHETT             BIG DEAL           PA0002120142
SAID NOBODY             OLD DOMINION             BIG DEAL           PA0002101298
SAVE IT FOR A RAINY     KENNY CHESNEY            BIG DEAL           PA0001970960
DAY


                                        12
      Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 14 of 46




      Song Title              Artist         Publisher Plaintiff    Registration
                                                                     Number
SHUT ME UP             OLD DOMINION             BIG DEAL           PA0001942690
SIXTEEN                THOMAS RHETT             BIG DEAL           PA0002120137
SLOW HANDS             NIALL HORAN              BIG DEAL           PA0002097359
SNAPBACK               OLD DOMINION             BIG DEAL           PA0002101296
SO TIED UP             COLD WAR KIDS,           BIG DEAL           PA0002122121
                       BISHOP BRIGGS
SOME DAYS YOU GOTTA DIXIE CHICKS                BIG DEAL           PA0000968803
DANCE
SONG FOR ANOTHER       OLD DOMINION             BIG DEAL           PA0002101299
TIME
SPACESHIP (FEAT.       GALANTIS, UFFIE          BIG DEAL           PA0002144066
UFFIE)
STITCHES               SHAWN MENDES             BIG DEAL           PA0001993016
SUMMER NIGHTS          JOHN LEGEND,             BIG DEAL           PA0002065114,
                       TIESTO                                      PA0002044086
THANK GOD FOR GIRLS WEEZER                      BIG DEAL           PA0002089150
THE MOUNTAIN           THREE DAYS GRACE         BIG DEAL           PA0002128763
THERE’S NOTHING        SHAWN MENDES             BIG DEAL           PA0002131084
HOLDIN’ ME BACK
THESE DAYS (FEAT. JESS DAN CAPLEN,              BIG DEAL           PA0002139203
GLYNNE, MACKLEMORE MACKLEMORE,
& DAN CAPLEN)          RUDIMENTAL, JESS
                       GLYNNE
TREAT YOU BETTER       SHAWN MENDES             BIG DEAL           PA0002082557
WHERE THE BLACKTOP KEITH URBAN                  BIG DEAL           PA0000972877
ENDS
WHY DON’T YOU COME DJDS, EMPRESS OF,            BIG DEAL           PA0002114442
ON                     KHALID
WIGGLE (FEAT. SNOOP    SNOOP DOGG, JASON        BIG DEAL           PA0002045070
DOGG)                  DERULO
WRITTEN IN THE SAND    OLD DOMINION             BIG DEAL           PA0002111724
YOUTH (FEAT. KHALID) SHAWN MENDES,              BIG DEAL           PA0002140855
                       KHALID
2 PHONES               KEVIN GATES                PULSE            PA0002082983
ALL EYEZ (FEAT.        THE GAME, JEREMIH          PULSE            PA0002065078
JEREMIH)
ALTAR (FEAT. R.LUM.R) SWEATER BEATS,              PULSE            PA0002094604
                       R.LUM.R
AMERICAN MONEY         BØRNS                      PULSE            PA0001991515
ANIMAL                 NEON TREES                 PULSE            PAu003532360
AVALANCHE              WALK THE MOON              PULSE            PA0001991109
AYO                    LADY GAGA                  PULSE            PA0002085509
BACKBONE               DAUGHTRY                   PULSE            PA0002151787


                                       13
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 15 of 46




       Song Title              Artist         Publisher Plaintiff    Registration
                                                                      Number
BANGARANG (FEAT.        SIRAH, SKRILLEX            PULSE            PA0001793790
SIRAH)
BE REAL                 DEJ LOAF, KID INK          PULSE            PA0001984121
BOOGIE FEET             EAGLES OF DEATH            PULSE            PA0002123235
                        METAL, KE$HA
BROCOLLI                DRAM, LIL YACHTY           PULSE            PA0002047080
BULLETS                 KAYTRANADA,                PULSE            PA0002114728
                        LITTLE DRAGON
BY THE WAY              LINDSAY ELL                PULSE            PA0002096728
CALIFORNIA GURLS        SNOOP DOGG, KATY           PULSE            PA0001711654,
                        PERRY                                       PA0001396981
CANDLES (CARTA          MORGAN PAGE,               PULSE            PA0002120345
REMIX)                  CARTA, STEVE
                        JAMES
CATCHING PLAYS          WAX MOTIF,                 PULSE            PA0002051598
                        DESTRUCTO,
                        STARRAH, PUSHA T
CELOSO                  LELE PONS                  PULSE            PA0002146335
CENTURIES               FALL OUT BOY               PULSE            PA0001961647
CHANGE YOUR LIFE        IGGY AZALEA, T.I.          PULSE            PA0001864872
CLOUT (FEAT. 21         TY DOLLA $IGN, 21          PULSE            PA0002151806
SAVAGE)                 SAVAGE
COMPANY                 JUSTIN BIEBER              PULSE            PA0002011132
CRAZY DREAMS            CARRIE                     PULSE            PA0001642863
                        UNDERWOOD
CREW                    SHY GLIZZY, BRENT          PULSE            PA0002100063
                        FAIYAZ, GOLDLINK
CRY PRETTY              CARRIE                     PULSE            PA0002138739
                        UNDERWOOD
CUTE REMIX              DRAM, CARDI B              PULSE            PA0002080507
DANTE’S CREEK           THEY.                      PULSE            PA0002084981
DAY DRINKING            LITTLE BIG TOWN            PULSE            PA0001913654
DON’T GO BREAKING       BACKSTREET BOYS            PULSE            PA0002127129,
MY HEART                                                            PA0002138733
DYNAMITE RADIO EDIT     TAIO CRUZ                  PULSE            PA0001396952,
                                                                    PA0001720607
ELECTRIC LOVE           BØRNS                      PULSE            PA0001991514
EVERYBODY TALKS         NEON TREES                 PULSE            PA0001811165
EVERYWHERE I GO         NEW POLITICS               PULSE            PA0002021787
(KINGS AND QUEENS)
FALSE ALARM             BECKY HILL,                PULSE            PA0002064663
                        MATOMA
FIREBIRD                GALANTIS                   PULSE            PA0001991086


                                        14
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 16 of 46




       Song Title                Artist         Publisher Plaintiff    Registration
                                                                        Number
FRIENDS (WITH             JULIA MICHAELS,            PULSE            PA0002094019
BLOODPOP & JULIA          JUSTIN BIEBER,
MICHAELS) REMIX           BLOODPOP
FRONT OF THE LINE         KONSHENS, MAJOR            PULSE            PA0002114669
                          LAZER, MACHEL
                          MONTANO
GENGHIS KHAN              MIIKE SNOW                 PULSE            PA0002082796
GET USED TO IT            JUSTIN BIEBER              PULSE            PA0002011364
GIRL                      THE INTERNET,              PULSE            PA0001992787
                          KAYTRANADA
GIRLS CHASE BOYS          INGRID MICHAELSON          PULSE            PA0001932052
GIRLS LIKE YOU            MAROON 5                   PULSE            PA0002138332
GIRLS LIKE YOU (FEAT.     MAROON 5, CARDI B          PULSE            PA0002138734
CARDI B)
GOLD DUST                 GALANTIS                   PULSE            PA0001991014
GOT IT GOOD               KAYTRANADA,                PULSE            PA0002084787
                          CRAIG DAVID
HAPPY PEOPLE              LITTLE BIG TOWN            PULSE            PA0002063464
HAVANA                    CAMILA CABELLO,            PULSE            PA0002094728
                          YOUNG THUG
HERE IT IS (FEAT. CHRIS   FLO RIDA, CHRIS            PULSE            PA0001996539
BROWN)                    BROWN
HEY ALLIGATOR             GALANTIS                   PULSE            PA0002092097
HOLD IT AGAINST ME        BRITNEY SPEARS             PULSE            PA0001732948,
                                                                      PA0001396974
HUMAN TOUCH               BETTY WHO                  PULSE            PA0002129650
I DON’T HAVE TO SLEEP     CHER                       PULSE            PA0001869739,
TO DREAM BONUS                                                        PA0001866186
TRACK
I GOT THE KEYS            DJ KHALED, JAY Z,          PULSE            PA0002067633
                          FUTURE
I’LL NEVER LOVE           LADY GAGA,                 PULSE            PA0002157405
AGAIN - FILM VERSION -    BRADLEY COOPER
RADIO EDIT
IN THE NAME OF LOVE       MARTIN GARRIX,             PULSE            PA0002059620
                          BEBE REXHA
IN THE NEXT ROOM          NEON TREES                 PULSE            PAu003532360
IT’S A VIBE               TY DOLLA $IGN, 2           PULSE            PA0002097354
                          CHAINZ, JHENE AIKO,
                          TREY SONGZ
JEALOUS (I AIN’T WITH     CHROMEO                    PULSE            PA0001891375
IT)
JOHN WAYNE                LADY GAGA                  PULSE            PA0002134445


                                          15
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 17 of 46




       Song Title              Artist         Publisher Plaintiff    Registration
                                                                      Number
JUMP [FEAT. NELLY       FLO RIDA                   PULSE            PA0001734047,
FURTADO] -                                                          PA0001670549
MALINCHAK CLUB MIX
KISS THE SKY            JASON DERULO               PULSE            PA0002096234
KIWI                    HARRY STYLES               PULSE            PA0002085476
KNOW NO BETTER          TRAVIS SCOTT,              PULSE            PA0002107796
                        CAMILA CABELLO,
                        MAJOR LAZER,
                        QUAVO
LAST FOREVER (FEAT.     DESTRUCTO, OLIVER,         PULSE            PA0002125060
SAM SPARRO)             SAM SPARRO
DESTRUCTO REMIX
LAST FRIDAY NIGHT       KATY PERRY                 PULSE            PA0001711655,
(T.G.I.F.)                                                          PA0001396980
LEGEND HAS IT           RUN THE JEWELS             PULSE            PA0002113097
LET THERE BE LOVE       CHRISTINA                  PULSE            PA0001824960
                        AGUILERA
LOUD                    DESIIGNER,                 PULSE            PA0002153385
                        GOLDLINK, SILK
                        CITY
LOVE GANG (FEAT.        WHETHAN, CHARLI            PULSE            PA0002081231
CHARLI XCX)             XCX
MAKE MY LOVE GO         JAY SEAN, SEAN             PULSE            PA0002107485
                        PAUL
MOVE TO MIAMI           ENRIQUE IGLESIAS,          PULSE            PA0002138729
                        PITBULL
MY MISTAKE              CAM                        PULSE            PA0001991486
NARCISSISTIC            KILL THE NOISE,            PULSE            PA0001829499
CANNIBAL (FEAT.         SKRILLEX, KORN
SKRILLEX & KILL THE
NOISE)
NEEDED ME               RIHANNA                    PULSE            PA0002083713
NEVER LETTING GO        ZAC SAMUEL, MOON           PULSE            PA0002053434
                        WILLIS, TAYA
NO DRAMA                OFFSET, TINASHE            PULSE            PA0002139002
NO FRAUDS               LIL WAYNE, DRAKE,          PULSE            PA0002127933
                        NICKI MINAJ
NO MONEY                GALANTIS                   PULSE            PA0002064688
NOW AND LATER           SAGE THE GEMINI            PULSE            PA0002065255,
                                                                    PA0002096995
NOW OR NEVER            HALSEY                     PULSE            PA0002113580
OTW                     TY DOLLA $IGN,             PULSE            PA0002138724
                        KHALID, 6LACK
PART OF ME              KATY PERRY                 PULSE            PAu003574141

                                        16
         Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 18 of 46




      Song Title                 Artist         Publisher Plaintiff    Registration
                                                                        Number
PEANUT BUTTER JELLY       GALANTIS                   PULSE            PA0001991022
PERFECT ILLUSION          LADY GAGA                  PULSE            PA0002085524
PICK UP THE PHONE         TRAVIS SCOTT,              PULSE            PA0002065781
                          YOUNG THUG
ROAR                      KATY PERRY                 PULSE            PA0001860200
RUM                       BROTHERS OSBORNE           PULSE            PA0001962395
RUNAWAY (U & I)           GALANTIS                   PULSE            PA0001987640
SLIPPERY (FEAT. GUCCI     MIGOS, GUCCI MANE          PULSE            PA0002089448
MANE)
SLOW DOWN LOVE            LOUIS THE CHILD,           PULSE            PA0002090523
                          CHELSEA CUTLER
SLOW HANDS                NIALL HORAN                PULSE            PA0002097359
SLOW YOUR ROLL            BROTHERS OSBORNE           PULSE            PA0002147987
SOMEBODY LOVES YOU        BETTY WHO                  PULSE            PA0001842726
SORRY                     JUSTIN BIEBER              PULSE            PA0002011130
SPACESHIP (FEAT.          GALANTIS, UFFIE            PULSE            PA0002144066
UFFIE)
SUMMER NIGHTS             JOHN LEGEND,               PULSE            PA0002065114,
                          TIESTO                                      PA0002044086
SWISH SWISH               KATY PERRY, NICKI          PULSE            PA0002096967
                          MINAJ
SWITCH                    ANITTA, IGGY               PULSE            PA0002090911
                          AZALEA
TEENAGE DREAM             KATY PERRY                 PULSE            PA0001711657,
                                                                      PA0001396977
TEN FEET TALL             WRABEL, AFROJACK           PULSE            PA0001892528
THE HALF                  JEREMIH, DJ SNAKE,         PULSE            PA0002076792
                          YOUNG THUG, SWIZZ
                          BEATZ
THINK A LITTLE LESS       MICHAEL RAY                PULSE            PA0002096645
VICTORIOUS                PANIC! AT THE              PULSE            PA0002026247
                          DISCO
WHAT LOVERS DO            MAROON 5, SZA              PULSE            PA0002093877
(FEAT. SZA)
WIDE AWAKE                KATY PERRY                 PULSE            PA0001807124
WOMAN                     KESHA, THE                 PULSE            PA0002123237
                          DAPKINGS HORNS
WORK THE MIDDLE           ALEX AIONO                 PULSE            PA0002065849
WROTE MY WAY OUT          NAS, DAVE EAST,            PULSE            PA0002120508
                          LIN-MANUEL
                          MIRANDA, ALOE
                          BLACC
YESTERDAY’S SONG          HUNTER HAYES               PULSE            PA0002096646


                                          17
        Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 19 of 46




        Song Title              Artist         Publisher Plaintiff    Registration
                                                                       Number
ZAMBONI                  OLIVER, ATRAK              PULSE            PA0001873763
1, 2, 3 (FEAT. JASON     JASON DERULO, DE            PEER            PA0002111457
DERULO & DE LA           LA GHETTO, SOFIA
GHETTO)                  REYES
6 WORDS                  WRETCH 32                   PEER            PA0002052607
A DIOS LE PIDO           JUANES                      PEER            PA0001101346
BACK IT UP               PRINCE ROYCE,               PEER            PA0001992221
                         PITBULL
BLAME IT                 T-PAIN, JAMIE FOXX          PEER            PA0001761059,
                                                                     PA0001770185
BOO’D UP                 ELLA MAI                    PEER            PA0002123747
BOOMBASTIC               SHAGGY                      PEER            PA0000786728,
                                                                     PA0000707107
BREAKIN’ DISHES          RIHANNA                     PEER            PA0000786728
CAN’T YOU HEAR MY        HERMAN’S HERMITS            PEER            RE0000613850,
HEARTBEAT                                                            EFO000106683
CASE OF THE EX           MYA                         PEER            PA0000981023
(WHATCHA GONNA DO)
CONCRETE ANGEL           CHRISTINA NOVELLI,          PEER            PA0001957740
(RADIO EDIT) (FEAT.      GARETH EMERY
CHRISTINA NOVELLI)
DAYS LIKE THESE          JASON ALDEAN                PEER            PA0001727376
DINERO                   DJ KHALED,                  PEER            PA0002127207
                         JENNIFER LOPEZ,
                         CARDI B
DIRT TO DUST             JASON ALDEAN                PEER            PA0002120005
DROP IT LOW              ESTER DEAN, CHRIS           PEER            PA0001780379
                         BROWN
DRUNK ON LOVE            RIHANNA                     PEER            PA0001780323
EVERYBODY’S FREE -       ROZALLA, DAVID              PEER            PA0000579606
RADIO EDIT               ANTHONY
EVERYDAY - SINGLE        BUDDY HOLLY                 PEER            RE0000252810,
VERSION                                                              EP0000114122
EVERYTHING YOU           BREACH, ANDREYA             PEER            PA0001896564
NEVER HAD (WE HAD IT     TRIANA
ALL) [FEAT. ANDREYA
TRIANA]
FILTHY                   JUSTIN TIMBERLAKE           PEER            PA0002104122
FIREWORK                 KATY PERRY                  PEER            PA0001724730,
                                                                     PA0001716006
FLATLINER (FEAT.         DIERKS BENTLEY,             PEER            PA0002019754
DIERKS BENTLEY)          COLE SWINDELL
FOR A LITTLE WHILE       TIM MCGRAW                  PEER            PA0000863599


                                         18
      Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 20 of 46




      Song Title               Artist        Publisher Plaintiff    Registration
                                                                     Number
FURTHEST THING         DRAKE                       PEER            PA0001896161,
                                                                   PA0001901086
GETTIN’ WARMED UP      JASON ALDEAN                PEER            PA0002117115
GIRL                   THE INTERNET,               PEER            PA0001992787
                       KAYTRANADA
GIRLFIGHT              BROOKE VALENTINE,           PEER            PA0001287694,
                       LIL JON, BIG BOI                            PA0001288226
GLORY OF LOVE          PETER CETERA                PEER            PA0000293891
GOIN’ THROUGH THE      MARK CHESNUTT               PEER            PA0000707668
BIG D
GOT TO BE REAL         CHERYL LYNN                 PEER            PA0000813360
GUILTY                 USHER, T.I.                 PEER            PA0001816432
HARD TO SAY I’M        CHICAGO                     PEER            PA0000150388
SORRY - REMASTERED
VERSION
HELL OF A NIGHT        DUSTIN LYNCH                PEER            PA0001962038,
                                                                   PA0001932282
HOW COUNTRY FEELS      RANDY HOUSER                PEER            PA0001837687
I HAVE NOTHING         WHITNEY HOUSTON             PEER            PA0000629301
I LUV YOUR GIRL -      THE-DREAM                   PEER            PA0001656831
ALBUM VERSION
(EDITED)
I’LL WAIT FOR YOU      JASON ALDEAN                PEER            PA0002120035
IN MY FEELINGS         DRAKE                       PEER            PA0002158240
IT’S TOO FUNKY IN      JAMES BROWN                 PEER            PAU000127840
HERE
JEALOUS                NICK JONAS                  PEER            PA0001913489
JUMP [FEAT. NELLY      FLO RIDA                    PEER            PA0001734047,
FURTADO] -                                                         PA0001670549
MALINCHAK CLUB MIX
JUST FINE              MARY J. BLIGE               PEER            PA0001594809
JUST LIKE ME           T.I., JAMIE FOXX            PEER            PA0001770182
LA CAMISA NEGRA        JUANES                      PEER            PA0001252263
LEFT TURN ON A RED     BLACKFOOT                   PEER            PAu000109366
LIGHT
LETTING GO (DUTTY      SEAN KINGSTON,              PEER            PA0001780327
LOVE) FEATURING        NICKI MINAJ
NICKI MINAJ
LIL FREAK              USHER, NICKI MINAJ          PEER            PA0001734101
LOVE THEME FROM ST.    DAVID FOSTER                PEER            PA0000277148
ELMO’S FIRE
(INSTRUMENTAL)
LOVEEEEEEE SONG        RIHANNA, FUTURE             PEER            PA0001830135


                                        19
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 21 of 46




       Song Title               Artist         Publisher Plaintiff    Registration
                                                                       Number
MAJOR TOM                PETER SCHILLING             PEER            PA0000182909
MAKE HER SAY             KID CUDI, KANYE             PEER            PA0001847910
                         WEST, COMMON
MAMBO NO. 5 (A LITTLE    PEREZ                       PEER            PA0000968419
BIT OF...)               PRADO/ZIPPY/LOU
                         BEGA
MAS QUE NADA             THE BLACK EYED              PEER            RE0000709424,
                         PEAS, SERGIO                                EP0000239486
                         MENDES
MAYBERRY                 RASCAL FLATTS               PEER            PA0001147329
MELLOW YELLOW            DONOVAN                     PEER            RE0000676169,
                                                                     EP0000228623
NIGHT TRAIN              JASON ALDEAN                PEER            PA0001815712
NO ONE ELSE ON EARTH     WYNONNA                     PEER            PA0000583982
NOT MYSELF TONIGHT       CHRISTINA                   PEER            PA0001716028
                         AGUILERA
OLD TIME ROCK & ROLL     BOB SEGER                   PEER            RE0000931306,
                                                                     EP0000375950
OOBY DOOBY               CREEDENCE                   PEER            RE0000196669,
                         CLEARWATER                                  EP0000101209
                         REVIVAL
RIGHT THERE              50 CENT, NICOLE             PEER            PA0001781163
                         SCHERZINGER
RING MY BELL             ANITA WARD                  PEER            PA0000033911
ROLEX                    AYO & TEO                   PEER            PA0002109560
RUDE BOY                 RIHANNA                     PEER            PA0001702220
SAY SOMETHING            JUSTIN TIMBERLAKE,          PEER            PA0002105826,
                         CHRIS STAPLETON                             PA0002130605
SET IT OFF               JASON ALDEAN                PEER            PA0002120367
SHE’S A BEAUTY           THE TUBES                   PEER            PA0000185498
SHOW ME REMIX            JUICY J, KID INK, 2         PEER            PA0001916485
                         CHAINZ, TREY
                         SONGZ, CHRIS
                         BROWN
SOMEWHERE ON A           DIERKS BENTLEY              PEER            PA0002018753
BEACH
SOUR TIMES               PORTISHEAD                  PEER            PA0000748369
ST. CROIX                FAMILY OF THE               PEER            PA0001825557
                         YEAR
ST. ELMOS FIRE (MAN IN   JOHN PARR                   PEER            PA0000267138
MOTION)
STARDUST                 HOAGY                       PEER              R191604,
                         CARMICHAEL                                    EP37446


                                         20
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 22 of 46




      Song Title               Artist         Publisher Plaintiff    Registration
                                                                      Number
SUPER BASS              NICKI MINAJ                 PEER            PA0001733269
TE BUSCO (FEAT. NICKY   NICKY JAM,                  PEER            PA0002072153
JAM)                    COSCULLUELA
THE ONLY WAY IS UP      YAZZ                        PEER            PAu000407785
THE RHYTHM OF THE       CORONA                      PEER            PA0000752383
NIGHT
THERE WAS THIS GIRL     RILEY GREEN                 PEER            PA0002135434
THEY DON’T KNOW         JASON ALDEAN                PEER            PA0002029534
THROUGH THE FIRE        CHAKA KHAN                  PEER            PA0000235442
TOUCH MY BODY           MARIAH CAREY                PEER            PA0001608150
UMBRELLA                JAY Z, RIHANNA              PEER            PA0001355560
WALK LIKE AN            THE BANGLES                 PEER            PA0000278841
EGYPTIAN
WALK, DON’T RUN         THE VENTURES                PEER            RE0000388412,
                                                                    EU0000635193
WHAT I MIGHT DO         BEN PEARCE                  PEER            PA0001994174
WHATEVER YOU NEED       MEEK MILL, TY               PEER            PA0002085658
(FEAT. CHRIS BROWN &    DOLLA $IGN, CHRIS
TY DOLLA $IGN)          BROWN
WHAT’S MY NAME?         DRAKE, RIHANNA              PEER            PA0001741634
WILL YOU STILL LOVE     CHICAGO                     PEER            PA0000306139
ME? - REMASTERED
VERSION
WOOHOO              CHRISTINA                       PEER            PA0001782276
                    AGUILERA, NICKI
                    MINAJ
YOU DON’T EVEN KNOW WALKER MCGUIRE                  PEER            PA0002142598
YOU’RE THE          CHICAGO                         PEER            PA0000213889
INSPIRATION -
REMASTERED
EVERYONE FALLS IN   TANTO METRO,               GREENSLEEVES         PA0001287971
LOVE                DEVONTE
GET BUSY            SEAN PAUL                  GREENSLEEVES         PA0001866120
LET ME LOVE YOU     DJ SNAKE, JUSTIN           GREENSLEEVES         PA0002092680
                    BIEBER
LUV - REMIX         TORY LANEZ, SEAN           GREENSLEEVES         PA0002071194
                    PAUL
PON DE RIVER PON DE ELEPHANT MAN               GREENSLEEVES         PA0001756874
BANK
SHAKE REMIX         ELEPHANT MAN,              GREENSLEEVES         PA0001163251
                    YING YANG TWINS,
                    PITBULL



                                        21
      Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 23 of 46




      Song Title              Artist         Publisher Plaintiff    Registration
                                                                     Number
WATCH OUT FOR THIS     FS GREEN, THE          GREENSLEEVES         PA0001843758
(BUMAYE)               FLEXICAN, BUSY
                       SIGNAL, MAJOR
                       LAZER
BETTER DIG TWO         THE BAND PERRY           ME GUSTA           PA0001916526,
                                                                   PA0002101174
BOYS FROM THE SOUTH    PISTOL ANNIES            ME GUSTA           PA0002101045
BREAK UP WITH HIM      OLD DOMINION             ME GUSTA           PA0002102943
DIRT ON A ROAD         OLD DOMINION             ME GUSTA           PA0002092676
FOUND YOU              KANE BROWN               ME GUSTA           PA0002140234
HALF EMPTY             OLD DOMINION             ME GUSTA           PA0002101297
HEART LIKE MINE        MIRANDA LAMBERT          ME GUSTA           PA0001776194
HOTEL KEY              OLD DOMINION             ME GUSTA           PA0002099275
I HATE LOVE SONGS      KELSEA BALLERINI         ME GUSTA           PA0002113455
I WISH I COULD BREAK   CASSADEE POPE            ME GUSTA           PA0001932500
YOUR HEART
MAMA’S BROKEN          MIRANDA LAMBERT          ME GUSTA           PA0001781747
HEART
NO SUCH THING AS A     OLD DOMINION             ME GUSTA           PA0002099272,
BROKEN HEART                                                       PA0002147962
NOBODY TO BLAME        CHRIS STAPLETON          ME GUSTA           PA0002017767
NOTHING ON BUT THE     GARY ALLAN               ME GUSTA           PA0001193697
RADIO
PULL IT OFF            KANE BROWN               ME GUSTA           PA0002169097,
                                                                   PA0002140237
SAID NOBODY            OLD DOMINION             ME GUSTA           PA0002101298
SANGRIA                BLAKE SHELTON            ME GUSTA           PA0002102923
SNAPBACK               OLD DOMINION             ME GUSTA           PA0002101296
SONG FOR ANOTHER       OLD DOMINION             ME GUSTA           PA0002101299
TIME
TAKE IT FROM ME        JORDAN DAVIS             ME GUSTA           PA0002171128
THE ONE THAT GOT       JAKE OWEN                ME GUSTA           PA0001765704
AWAY
WHEN IT RAINS IT       LUKE COMBS               ME GUSTA           PA0002101285
POURS
WRITTEN IN THE SAND    OLD DOMINION             ME GUSTA           PA0002111724
WRONG TURNS            OLD DOMINION             ME GUSTA           PA0002102945
YEAH BOY               KELSEA BALLERINI         ME GUSTA           PA0001999466
A BIG HUNK O’ LOVE     ELVIS PRESLEY            RALEIGH            RE0000326261,
                                                                   EU0000565284
A LITTLE LESS          ELVIS PRESLEY             RALEIGH           RE0000735879,
CONVERSATION                                                       EP0000251130



                                       22
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 24 of 46




       Song Title              Artist         Publisher Plaintiff    Registration
                                                                      Number
ALL SHOOK UP            ELVIS PRESLEY             RALEIGH           RE0000249887,
                                                                    EP0000128488
BAWITDABA               KID ROCK                  RALEIGH           PA0001009073
BEAUTIFUL GIRLS         SEAN KINGSTON             RALEIGH           PA0001638045
CAN’T HELP FALLING IN   ELVIS PRESLEY             RALEIGH           RE0000415237,
LOVE                                                                EU0000654415
DON’T BE CRUEL          CHEAP TRICK               RALEIGH           RE0000193250,
                                                                    EU0000444688
LONG TALL SALLY         LITTLE RICHARD            RALEIGH           RE0000212620,
                                                                    EU0000429674
PARTY LIKE A            SHOP BOYZ                 RALEIGH           PA0001371998,
ROCKSTAR                                                            PA0001394232
STAND BY ME             PRINCE ROYCE              RALEIGH           RE0000430835,
                                                                    EU0000667764
(YOU’RE THE) DEVIL IN   ELVIS PRESLEY             RALEIGH           RE0000519821,
DISGUISE                                                            EU0000774516
24 HOURS                TEEFLII, 2 CHAINZ        RESERVOIR          PA0002001228
5-1-5-0                 DIERKS BENTLEY           RESERVOIR          PA0001801006
6 FOOT 7 FOOT           LIL WAYNE, CORY          RESERVOIR          PA0001731713,
                        GUNZ                                        PA0001807261
7 WEEKS                 GYM CLASS HEROES         RESERVOIR          PA0001165393
A CHANGE WOULD DO       SHERYL CROW              RESERVOIR          PA0000886508,
YOU GOOD                                                            PA0000852627
ABOUT A GIRL            THE ACADEMY IS...        RESERVOIR          PA0001710208
ADD ME IN               CHRIS BROWN              RESERVOIR          PA0002052053,
                                                                    PA0002016121
ALARM                   ANNE-MARIE               RESERVOIR          PA0002075142
ALL I WANNA DO          SHERYL CROW              RESERVOIR          PA0000664140,
                                                                    PA0000669884
ALL JACKED UP           GRETCHEN WILSON          RESERVOIR          PA0001162557,
                                                                    PA0001305115
ALL THE ABOVE [FEAT.    T-PAIN, MAINO            RESERVOIR          PA0001787141
T-PAIN]
AMARILLO SKY            JASON ALDEAN             RESERVOIR          PA0001084244
AMAZED                  LONESTAR                 RESERVOIR          PA0000985472,
                                                                    PA0000965043
ANYWHERE                RITA ORA                 RESERVOIR          PA0002095347
BABY, BABY              AMY GRANT                RESERVOIR          PA0000512809
BAD AND BOUJEE (FEAT.   MIGOS, LIL UZI VERT      RESERVOIR          PA0002072685
LIL UZI VERT)
BAD INTENTIONS          MIGOS, NIYKEE            RESERVOIR          PA0001913088
                        HEATON, OG PARKER



                                        23
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 25 of 46




      Song Title               Artist          Publisher Plaintiff    Registration
                                                                       Number
BANDZ A MAKE HER        LIL WAYNE, JUICY J,      RESERVOIR           PA0001896868
DANCE                   2 CHAINZ
BE LEGENDARY            POP EVIL                 RESERVOIR           PA0002135769
BEEZ IN THE TRAP        NICKI MINAJ, 2           RESERVOIR           PA0001912279
                        CHAINZ
BETWEEN ME & YOU        CHRISTINA MILIAN,        RESERVOIR           PA0001015456
                        JA RULE
BIG ON BIG              MIGOS                    RESERVOIR           PA0002127843,
                                                                     PA0002074260
BIRTHDAY SONG           KANYE WEST, 2            RESERVOIR           PA0001811847
                        CHAINZ
BLACK CAR               MIRIAM BRYANT            RESERVOIR           PA0002051146
BLACK OUT DAYS          PHANTOGRAM               RESERVOIR           PA0001939010
BLIND HEART - RADIO     CAZZETTE, TERRI B!       RESERVOIR           PA0001924537
EDIT
BLOW THE WHISTLE        TOO $HORT                RESERVOIR           PA0001333674
BODIES                  DROWNING POOL            RESERVOIR           PA0001962427
BOJANGLES REMIX         LIL JON, YING YANG       RESERVOIR           PA0001639018
                        TWINS, PITBULL
BON APPETIT             KATY PERRY, MIGOS        RESERVOIR           PA0002085760
BREAK THE ICE           BRITNEY SPEARS           RESERVOIR           PA0001396255
BREAK YA NECK           BUSTA RHYMES             RESERVOIR           PA0001146361
BRING ME TO LIFE        EVANESCENCE              RESERVOIR           PA0001152549
BROKEN                  SEETHER, AMY LEE         RESERVOIR           PA0001144456
BROWN PAPER BAG         MIGOS                    RESERVOIR           PA0002127784,
                                                                     PA0002074748
BUILD YOU UP            50 CENT, JAMIE FOXX      RESERVOIR           PA0001271625
BUY U A DRANK           YUNG JOC, T-PAIN         RESERVOIR           PA0001601621
(SHAWTY SNAPPIN’)
CALL ME WHEN YOU’RE     EVANESCENCE              RESERVOIR           PA0001349398
SOBER
CAN I GET A...          JAY Z, JA RULE, AMIL     RESERVOIR           PA0000875311
CANDY SHOP              OLIVIA, 50 CENT          RESERVOIR           PA0001271624
CAN’T HOLD US DOWN      CHRISTINA                RESERVOIR           PA0001104828,
(FEAT. LIL’ KIM)        AGUILERA, LIL’ KIM                           PA0001143432
CARRY OUT               TIMBALAND, JUSTIN        RESERVOIR           PA0001780010,
(FEATURING JUSTIN       TIMBERLAKE                                   PA0001935810
TIMBERLAKE)
CHECK YES, JULIET       WE THE KINGS             RESERVOIR           PA0001766953
CHRISTMAS TIME          CHRISTINA                RESERVOIR           PA0001043923
                        AGUILERA
CLOTHES OFF!!           GYM CLASS HEROES         RESERVOIR           PA0001165384



                                        24
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 26 of 46




      Song Title                Artist        Publisher Plaintiff    Registration
                                                                      Number
COME ON OVER BABY        CHRISTINA               RESERVOIR          PA0001043925
(ALL I WANT IS YOU) -    AGUILERA
RADIO VERSION
CRY ME A RIVER           JUSTIN TIMBERLAKE       RESERVOIR          PA0001149534
CULTURE (FEAT. DJ        MIGOS, DJ KHALED        RESERVOIR          PA0002073669
KHALED)
DAMMIT MAN REMIX         LIL’ FLIP, PITBULL      RESERVOIR          PA0001602405
DEADZ (FEAT. 2 CHAINZ)   MIGOS, 2 CHAINZ         RESERVOIR          PA0002088665
DEAR BOY                 AVICII                  RESERVOIR          PA0001875092
DEVASTATED               JOEY BADA$$             RESERVOIR          PA0002097517
DISCO INFERNO -          THE TRAMMPS             RESERVOIR          RE0000914039,
SINGLE EDIT                                                         EU0000752757
DON’T GO BREAKING        BACKSTREET BOYS         RESERVOIR          PA0002127129,
MY HEART                                                            PA0002138733
DON’T SAY NUTHIN’ -      THE ROOTS               RESERVOIR          PA0001272828
RADIO EDIT
DON’T WANNA GO           JASON DERULO            RESERVOIR          PA0001754579
HOME
DOWN ON THE FARM         TIM MCGRAW              RESERVOIR          PA0000689537
DRINKING FROM THE        TINIE TEMPAH,           RESERVOIR          PA0001852685
BOTTLE (FEAT. TINIE      CALVIN HARRIS
TEMPAH)
DRIP (FEAT. MIGOS)       MIGOS, CARDI B          RESERVOIR          PA0002126752,
                                                                    PA0002142791
DRUM MACHINE             SKRILLEX, BIG           RESERVOIR          PA0002008381
                         GRAMS
EFFORTLESS               WALE                    RESERVOIR          PA0002133269
EIGHT MILES HIGH         THE BYRDS               RESERVOIR          RE0000662812,
                                                                    EU0000929871
EVERYBODY’S FOOL         EVANESCENCE             RESERVOIR          PA0001152550
EVERYDAY IS A            SHERYL CROW             RESERVOIR          PA0000852628
WINDING ROAD
FAKE IT                  SEETHER                 RESERVOIR          PA0001647499
FALL IN LOVE             PHANTOGRAM              RESERVOIR          PA0001939932
FALSE ALARM              BECKY HILL,             RESERVOIR          PA0002064663
                         MATOMA
FAMILY PORTRAIT          P!NK                    RESERVOIR          PA0001143423
FAST CARS AND            RASCAL FLATTS           RESERVOIR          PA0001268341
FREEDOM
FELT GOOD ON MY LIPS     TIM MCGRAW              RESERVOIR          PA0001787902
FIGHT NIGHT              MIGOS                   RESERVOIR          PA0001912283
FIGHTER                  CHRISTINA               RESERVOIR          PA0001143426
                         AGUILERA


                                         25
      Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 27 of 46




      Song Title               Artist        Publisher Plaintiff    Registration
                                                                     Number
FINE AGAIN              SEETHER                 RESERVOIR          PA0001144447
FOR YOU (FIFTY SHADES   LIAM PAYNE, RITA        RESERVOIR          PA0002105731
FREED)                  ORA
FREEK-A-LEEK            PETEY PABLO             RESERVOIR          PA0001265993
G.O.M.D.                J. COLE                 RESERVOIR          PA0001975906
GANG GANG               MIGOS                   RESERVOIR          PA0002129455
GANG UP (WITH YOUNG     2 CHAINZ, WIZ           RESERVOIR          PA0002088483
THUG, 2 CHAINZ & WIZ    KHALIFA, YOUNG
KHALIFA                 THUG, PNB ROCK
FEAT. PNB ROCK)
GASOLINA - DJ BUDDAH    LIL JON, NORIEGA,       RESERVOIR          PA0001256556
REMIX                   PITBULL, DADDY
                        YANKEE
GET NAKED (I GOT A      BRITNEY SPEARS          RESERVOIR          PA0001655622
PLAN)
GET YOUR MONEY UP       KEYSHIA COLE, KERI      RESERVOIR          PA0001881522,
                        HILSON, TRINA                              PA0002110157,
                                                                   PA0001670498
GIMME MORE              BRITNEY SPEARS          RESERVOIR          PA0001680545
GIMME THAT              CHRIS BROWN             RESERVOIR          PA0001299255
GIRLFIGHT               BROOKE VALENTINE,       RESERVOIR          PA0001287694,
                        LIL JON, BIG BOI                           PA0001288226
GIRL’S AROUND THE       LLOYD, LIL WAYNE        RESERVOIR          PA0001677803
WORLD - RADIO
VERSION
GOING UNDER             EVANESCENCE             RESERVOIR          PA0001152548
GOOD DRANK              GUCCI MANE, 2           RESERVOIR          PA0002113343
                        CHAINZ, QUAVO
GORGEOUS - ALBUM        KID CUDI, KANYE         RESERVOIR          PA0001740943
VERSION (EDITED)        WEST, RAEKWON
HAVANA                  CAMILLA CABELLO,        RESERVOIR          PA0002094728
                        YOUNG THUG
HEADBAND (FEAT. 2       B.O.B, 2 CHAINZ         RESERVOIR          PA0001864974
CHAINZ)
HELLO GOOD MORNING      DIDDY - DIRTY           RESERVOIR          PA0001745034
                        MONEY, T.I.
HERE FOR THE PARTY      GRETCHEN WILSON         RESERVOIR          PA0002021251
HERE’S TO YOU           RASCAL FLATTS           RESERVOIR          PA0001245753
HIGHER                  JUST BLAZE AND          RESERVOIR          PA0001849649
                        BAAUER, JAY Z
HIGHLIGHTS              KANYE WEST              RESERVOIR          PA0002088532
HOLD YOU DOWN           FAT JOE, JENNIFER       RESERVOIR          PA0001271297
                        LOPEZ


                                        26
        Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 28 of 46




       Song Title               Artist         Publisher Plaintiff    Registration
                                                                       Number
HOLLA HOLLA               JA RULE                 RESERVOIR          PA0000940961
HOOD GO CRAZY             B.O.B, 2 CHAINZ,        RESERVOIR          PA0002005870
                          TECH N9NE
HUMAN                     RAG’N’BONE MAN          RESERVOIR          PA0002051193
HUSH                      LL COOL J, 7            RESERVOIR          PA0001270950,
                          AURELIUS                                   PA0001160433
I CAN’T EVEN LIE (FEAT.   DJ KHALED, NICKI        RESERVOIR          PA0002116005
FUTURE & NICKI MINAJ)     MINAJ, FUTURE
I COULD FALL IN LOVE      SELENA                  RESERVOIR          PA0000762316
I KNOW THERE’S            YOUNG THUG, JAMIE       RESERVOIR          PA0002083924
GONNA BE (GOOD            XX, POPCAAN
TIMES)
I LIKE IT, I LOVE IT      TIM MCGRAW              RESERVOIR          PA0000643837
I MELT                    RASCAL FLATTS           RESERVOIR          PA0001143200
IF I RULED THE WORLD      NAS, MS. LAURYN         RESERVOIR          PA0001293291
(IMAGINE THAT)            HILL
IF IT MAKES YOU HAPPY     SHERYL CROW             RESERVOIR          PA0000815033
I’M A KING                P$C                     RESERVOIR          PAu002946427
I’M DIFFERENT             2 CHAINZ                RESERVOIR          PA0001811856
IMPOSSIBLE                JAMES ARTHUR            RESERVOIR          PA0001755396
IT AIN’T ME               SELENA GOMEZ,           RESERVOIR          PA0002088253
                          KYGO
IT’S A VIBE               TY DOLLA $IGN, 2        RESERVOIR          PA0002097354
                          CHAINZ, JHENE
                          AIKO, TREY SONGZ
JUMP - ALBUM VERSION      RIHANNA                 RESERVOIR          PA0001840753
(EDITED)
JUST A LIL BIT            50 CENT                 RESERVOIR          PA0001271626
K.Y.S.A.                  PHANTOGRAM              RESERVOIR          PA0002000953
KEG IN THE CLOSET         KENNY CHESNEY           RESERVOIR          PA0001213502
KILL THE LIGHTS           BRITNEY SPEARS          RESERVOIR          PA0001626944
KNEW BETTER /             ARIANA GRANDE           RESERVOIR          PA0002065692
FOREVER BOY
KNOCK YOU DOWN            KANYE WEST, KERI        RESERVOIR          PA0001670495
                          HILSON, NE-YO
LASH OUT                  ALICE MERTON            RESERVOIR          PA0002127330
LAST RESORT               PAPA ROACH              RESERVOIR          PA0000960732
LEAN BACK                 REMY MA, FAT JOE,       RESERVOIR          PA0001241897
                          TERROR SQUAD
LEAN ON                   MØ, DJ SNAKE,           RESERVOIR          PA0001986623
                          MAJOR LAZER
LEAN ON (REHASHED)        GHOST                   RESERVOIR          PA0001982936
LET ME BLOW YA MIND       GWEN STEFANI, EVE       RESERVOIR          PA0001143421


                                         27
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 29 of 46




      Song Title               Artist         Publisher Plaintiff    Registration
                                                                      Number
LET ME GO (WITH       FLORIDA GEORGIA            RESERVOIR          PA0002110312
ALESSO, FLORIDA       LINE, HAILEE
GEORGIA LINE & WATT)  STEINFELD, ALESSO,
                      WATT
LET ME THINK ABOUT IT FEDDE LE GRAND,            RESERVOIR          PA0001927606
                      IDA CORR
LIQUID DREAMS         O-TOWN                     RESERVOIR          PA0001042234
LONELY TOGETHER -     ALAN WALKER, RITA          RESERVOIR          PA0002089808
(FEAT. RITA ORA) ALAN ORA, AVICII
WALKER REMIX
LOT OF LEAVIN’ LEFT   DIERKS BENTLEY             RESERVOIR          PA0001295832
TO DO
LOVE DRUNK            BOYS LIKE GIRLS            RESERVOIR          PA0001735247
LOVE YOU OUT LOUD     RASCAL FLATTS              RESERVOIR          PA0001143203
MAGNIFICENT           RICK ROSS, JOHN            RESERVOIR          PA0001651715
                      LEGEND
MAKE IT RAIN          LIL WAYNE, FAT JOE         RESERVOIR          PA0001345937
MARBLE FLOORS         LIL WAYNE, RICK            RESERVOIR          PA0001895374
                      ROSS, FRENCH
                      MONTANA,
                      2 CHAINZ
MARRY ME              TRAIN                      RESERVOIR          PA0001729151
MFN RIGHT             2 CHAINZ                   RESERVOIR          PA0002053595
MILLION DOLLAR BILL   WHITNEY HOUSTON            RESERVOIR          PA0001738163
MISSISSIPPI GIRL      FAITH HILL                 RESERVOIR          PA0001290856
MONSTER MASH          BOBBY “BORIS”              RESERVOIR          RE0000474679,
                      PICKETT                                       EU0000737324
MORNING AFTER DARK TIMBALAND, NELLY              RESERVOIR          PA0001935804
(FEATURING            FURTADO, SOSHY
NELLY FURTADO &
SOSHY)
MOTORSPORT            MIGOS, NICKI MINAJ,        RESERVOIR          PA0002122925
                      CARDI B
MOVE BITCH            I-20, MYSTIKAL,            RESERVOIR          PA0001678837,
                      LUDACRIS,                                     PA0001100331
                      DISTURBING THA
                      PEACE
MOVE IT LIKE THIS     BAHA MEN                   RESERVOIR          PA0001072898,
                                                                    PA0001132746
MY FAVORITE MISTAKE     SHERYL CROW              RESERVOIR          PA0002002824,
                                                                    PA0000919779
MY IMMORTAL             EVANESCENCE              RESERVOIR          PA0001152551
NARCOS                  MIGOS                    RESERVOIR          PA0002122839


                                        28
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 30 of 46




      Song Title               Artist          Publisher Plaintiff    Registration
                                                                       Number
NIGHT RIDERS            TRAVIS SCOTT, 2          RESERVOIR           PA0002019732
                        CHAINZ, MAD
                        COBRA, PUSHA T
                        MAJOR LAZER
NIGHTSHIFT              COMMODORES               RESERVOIR           PA0000266006
NO MORE TEARS           BARBRA STREISAND,        RESERVOIR           PAu000144979
(ENOUGH IS ENOUGH)      DONNA SUMMER
NO PROBLEM (FEAT. LIL   LIL WAYNE, CHANCE        RESERVOIR           PA0002072831
WAYNE & 2 CHAINZ)       THE RAPPER, 2
                        CHAINZ
NOT LETTING GO (FEAT.   JESS GLYNNE, TINIE       RESERVOIR           PA0002136328
JESS GLYNNE)            TEMPAH
ONE LAST BREATH -       CREED                    RESERVOIR           PA0001118315
RADIO VERSION
ONLY U - ALBUM          ASHANTI                  RESERVOIR           PA0001161911
VERSION (NO INTRO)
PAPA DON’T PREACH       MADONNA                  RESERVOIR           PAu000851488
PARALLEL LINES          HAPPY SOMETIMES,         RESERVOIR           PA0002143588
                        DVBBS, CMC$
PARALYZER               FINGER ELEVEN            RESERVOIR           PA0001372683
PASILDA                 AFRO MEDUSA              RESERVOIR           PA0001064857
PATEK WATER             OFFSET, FUTURE,          RESERVOIR           PAu003910433
                        YOUNG THUG
PICKUP MAN              JOE DIFFIE               RESERVOIR           PA0000724779
PICTURE (FEAT. SHERYL   KID ROCK, SHERYL         RESERVOIR           PA0001114108
CROW)                   CROW
PONY                    GINUWINE                 RESERVOIR           PA0000839501
PRESIDENTIAL            YOUNGBLOODZ              RESERVOIR           PA0001286203
PROP ME UP BESIDE THE   JOE DIFFIE               RESERVOIR           PA0000613096
JUKEBOX (IF I DIE)
PROUD                   OFFSET, YG, 2            RESERVOIR           PA0002133068
                        CHAINZ
PUT IT ON ME            VITA, VITA, JA RULE,     RESERVOIR           PA0001015460
                        LIL’ MO
RAGTIME INTERLUDE /     MISSY ELLIOTT            RESERVOIR           PA0001285859
I’M REALLY HOT
READY OR NOT            FUGEES                   RESERVOIR           PA0000844694
REDNECK WOMAN           GRETCHEN WILSON          RESERVOIR           PA0001224618
RIC FLAIR DRIP (&       OFFSET, METRO            RESERVOIR           PA0002106881,
METRO BOOMIN)           BOOMIN                                       PA0002109055
RISE ABOVE THIS         SEETHER                  RESERVOIR           PA0001962803
ROC THE MIC - ALBUM     BEANIE SIGEL,            RESERVOIR           PA0001251488
VERSION (EDITED)        FREEWAY


                                        29
          Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 31 of 46




          Song Title              Artist         Publisher Plaintiff    Registration
                                                                         Number
ROCKABYE (FEAT. SEAN       ANNE-MARIE, CLEAN        RESERVOIR          PA0002075620
PAUL & ANNE-MARIE)         BANDIT, SEAN PAUL
ROCKSTAR                   21 SAVAGE, POST          RESERVOIR          PA0002151780
                           MALONE
RUN IT!                    JUELZ SANTANA,           RESERVOIR          PA0001286202
                           CHRIS BROWN
SACRIFICES                 DRAKE, 2 CHAINZ,         RESERVOIR          PA0002092670
                           YOUNG THUG
SALT SHAKER                YING YANG TWINS,         RESERVOIR          PA0001158470
                           LIL JON & THE EAST
                           SIDE BOYZ
SATISFIED (FEAT.           SHOWTEK,                 RESERVOIR          PA0002000258
VASSY) - BLINDERS          BLINDERS, VASSY
REMIX
SATURDAY SUN               VANCE JOY                RESERVOIR          PA0002129907
SAUCE                      JUSTIN TIMBERLAKE        RESERVOIR          PA0002130638
SAVE A HORSE (RIDE A       BIG & RICH               RESERVOIR          PA0001227159
COWBOY)
SAY SOMETHING              JUSTIN TIMBERLAKE,       RESERVOIR          PA0002105826,
                           CHRIS STAPLETON                             PA0002130605
SECRETS - RADIO EDIT       TIESTO, KSHMR,           RESERVOIR          PA0002005875
                           VASSY
SELF CARE                  MAC MILLER               RESERVOIR          PA0002151346
SHE’S GOT IT ALL           KENNY CHESNEY            RESERVOIR          PA0000886673
SHORTY WANNA RIDE -        YOUNG BUCK               RESERVOIR          PA0001271623
ALBUM VERSION
(EDITED)
SHUTTERBUGG                CUTTY, BIG BOI           RESERVOIR          PA0001740490
SIDESHOW                   BLUE MAGIC               RESERVOIR          RE0000856665,
                                                                       EP0000333161
SIT STILL, LOOK PRETTY DAYA                         RESERVOIR          PA0002070970
SLIPPERY (FEAT. GUCCI MIGOS, GUCCI MANE             RESERVOIR          PA0002073628
MANE)
SNAP YO FINGERS        LIL JON,                     RESERVOIR          PA0001339272
                       YOUNGBLOODZ, E-
                       40, SEAN PAUL
SOAK UP THE SUN        SHERYL CROW                  RESERVOIR          PA0001087054
SOCK IT 2 ME (FEAT. DA DA BRAT, MISSY               RESERVOIR          PA0000875578
BRAT)                  ELLIOTT
STILL D.R.E.           SNOOP DOGG, DR.              RESERVOIR          PA0001012565
                       DRE
STIR FRY               MIGOS                        RESERVOIR          PA0002122824
STRONG ENOUGH          SHERYL CROW                  RESERVOIR          PA0000669879,
                                                                       PA0000664136

                                           30
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 32 of 46




       Song Title              Artist         Publisher Plaintiff    Registration
                                                                      Number
SUNSHINE AND            FAITH HILL               RESERVOIR          PA0001290858
SUMMERTIME
SUPASTARS               MIGOS                    RESERVOIR          PA0002108962
SYMPHONY (FEAT.         ZARA LARSSON,            RESERVOIR          PA0002110317
ZARA LARSSON)           CLEAN BANDIT
TAKE ME HOME,           JOHN DENVER              RESERVOIR          RE0000653070,
COUNTRY ROADS                                                       EU0000238954
TALK DIRTY (FEAT. 2     JASON DERULO, 2          RESERVOIR          PA0002112574
CHAINZ)                 CHAINZ
TELL ME (FEAT.          CHRISTINA                RESERVOIR          PA0001166188
CHRISTINA AGUILERA)     AGUILERA, DIDDY
TELLURIDE               TIM MCGRAW, FAITH        RESERVOIR          PA0001058591
                        HILL
THANK GOD I’M A         JOHN DENVER              RESERVOIR          PA0000036945
COUNTRY BOY
THE HALF                JEREMIH, DJ SNAKE,       RESERVOIR          PA0002076792
                        YOUNG THUG, SWIZZ
                        BEATZ
THIS IS AMERICA         CHILDISH GAMBINO         RESERVOIR          PA0002147052
THIS IS WHY IM HOT -    MIMS                     RESERVOIR          PA0001597357
BLACKOUT REMIX
THIS IS WHY I’M HOT -   MIMS, PURPLE             RESERVOIR          PA0001334016
REMIX                   POPCORN
THROW SUM MO            RAE SREMMURD,            RESERVOIR          PA0002017431
                        NICKI MINAJ, YOUNG
                        THUG
TOO HOTTY               MIGOS, QUALITY           RESERVOIR          PAu003910484
                        CONTROL
TOUCH THE SKY           KANYE WEST, LUPE         RESERVOIR          PA0001162460
                        FIASCO
U AND DAT (FEAT. T.     T-PAIN, KANDI GIRL,      RESERVOIR          PA0001342045
PAIN & KANDI GIRL)      E-40
U DA REALEST            2 CHAINZ                 RESERVOIR          PA0001869957
U MAKE ME WANNA         JADAKISS, MARIAH         RESERVOIR          PA0001159529
                        CAREY
VALET (FEAT. FETTY      ERIC BELLINGER, 2        RESERVOIR          PA0002048493
WAP AND 2 CHAINZ)       CHAINZ, FETTY WAP
WANNA GET TO KNOW       G-UNIT, JOE              RESERVOIR          PA0001204730
YOU
WATCH OUT               CHRIS CORNELL            RESERVOIR          PA0001856565
WE OWN IT (FAST &       2 CHAINZ, WIZ            RESERVOIR          PA0001893078
FURIOUS)                KHALIFA
WHAT ABOUT NOW          DAUGHTRY                 RESERVOIR          PA0001166336


                                        31
        Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 33 of 46




        Song Title              Artist         Publisher Plaintiff    Registration
                                                                       Number
WHAT U GON’ DO (FEAT.    LIL JON & THE EAST       RESERVOIR          PA0001256554
LIL SCRAPPY)             SIDE BOYZ, LIL
                         SCRAPPY
WHAT WAS I THINKIN’      DIERKS BENTLEY           RESERVOIR          PA0001245475
WHAT’S THIS LIFE FOR     CREED                    RESERVOIR          PA0000966909
WHEN THE SUN GOES        KENNY CHESNEY,           RESERVOIR          PA0001213501
DOWN                     UNCLE KRACKER
WHEN WORLDS              POWERMAN 5000            RESERVOIR          PA0000966206
COLLIDE
WHITE FLAG               BISHOP BRIGGS            RESERVOIR          PA0002135804
WHITE SAND               BIG SEAN, TRAVIS         RESERVOIR          PA0002127847
                         SCOTT, TY DOLLA
                         $IGN, MIGOS
WHO I AM                 JESSICA ANDREWS          RESERVOIR          PA0001070474
WOLVES                   SELENA GOMEZ,            RESERVOIR          PA0002095349
                         MARSHMELLO
WORK FROM HOME           TY DOLLA $IGN,           RESERVOIR          PA0002071726
                         FIFTH HARMONY
YEAH!                    USHER, LIL JON,          RESERVOIR          PA0001241917
                         LUDACRIS
YOU DON’T WANT           MEEK MILL,               RESERVOIR          PA0001996573,
THESE PROBLEMS           TIMBALAND, BIG                              PA0002071617
                         SEAN, ACE HOOD,
                         RICK ROSS, DJ
                         KHALED, FRENCH
                         MONTANA, 2 CHAINZ
YOU WON’T BE LONELY      BILLY RAY CYRUS          RESERVOIR          PA0001111200
NOW
YOUNGBLOOD               5 SECONDS OF             RESERVOIR          PA0002122817
                         SUMMER
A WHITER SHADE OF        PROCOL HARUM                 TRO            RE0000699411
PALE
BLACK BETTY - EDIT       SPIDERBAIT                   TRO            RE0000529209
DREAM A LITTLE           ELLA FITZGERALD,             TRO              R205246
DREAM OF ME              LOUIS ARMSTRONG
FEELING GOOD             MESHELL                      TRO            RE0000579762
                         NDEGEOCELLO
FLY ME TO THE MOON       COUNT BASIE,                 TRO            RE0000120979
(IN OTHER WORDS)         FRANK SINATRA
GET IT ON (BANG A        THE POWER STATION            TRO            RE0000807726
GONG) - 2005
REMASTERED VERSION
HELL OF A LIFE           KANYE WEST                   TRO            PAu003676993
HOW I FEEL               FLO RIDA                     TRO            PA0001914974

                                         32
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 34 of 46




      Song Title               Artist         Publisher Plaintiff    Registration
                                                                      Number
IRON MAN                BLACK SABBATH                TRO            RE0000782590
MY GENERATION -         THE WHO                      TRO            RE0000634708
ORIGINAL MONO
VERSION
PARANOID -              BLACK SABBATH                TRO            RE0000782363
REMASTERED VERSION
SABBATH BLOODY          BLACK SABBATH                TRO              EU456870
SABBATH -
REMASTERED VERSION
THE WIZARD -            BLACK SABBATH                TRO            RE0000782349
REMASTERED VERSION
THIS LAND IS YOUR       SHARON JONES &               TRO            RE0000201665
LAND                    THE DAP-KINGS
US AND THEM             PINK FLOYD                 TRO              RE0000844068
21                      HUNTER HAYES            ROUND HILL          PA0002033803
ABSOLUTELY (STORY       NINE DAYS               ROUND HILL          PA0001875499
OF A GIRL) RADIO MIX
ALL NIGHTER             DAN + SHAY              ROUND HILL          PA0001962165
ALL NIGHTER             DAN + SHAY              ROUND HILL          PA0001962165
ALL OVER THE ROAD       EASTON CORBIN           ROUND HILL          PA0001868684
AMAZED                  LONESTAR                ROUND HILL          PA0000985472,
                                                                    PA0000965043
AMERICAN COUNTRY        JAKE OWEN               ROUND HILL          PA0002068987
LOVE SONG
AMERICAN KIDS           KENNY CHESNEY           ROUND HILL          PA0001945777
ANYTHING GOES           FLORIDA GEORGIA         ROUND HILL          PA0001997590
                        LINE
AT THE RIVER            GROOVE ARMADA           ROUND HILL          PA0001287908
BAWITDABA               KID ROCK                ROUND HILL          PA0001009073
BEACHIN’                JAKE OWEN               ROUND HILL          PA0001898832
BEFORE HE CHEATS        CARRIE                  ROUND HILL          PA0001346125
                        UNDERWOOD
BELIEVER                AMERICAN AUTHORS        ROUND HILL          PA0001898746
BEST DAY OF MY LIFE     AMERICAN AUTHORS        ROUND HILL          PA0001898750
BIG TEN INCH RECORD     AEROSMITH               ROUND HILL          RE0000895906,
                                                                    EP0000348618
BILLIONAIRE (FEAT.      TRAVIE MCCOY,           ROUND HILL          PA0001697965
BRUNO MARS)             BRUNO MARS
BLUE ON BLACK           FIVE FINGER DEATH       ROUND HILL          PA0000740770
                        PUNCH
BORN TO LOVE YOU        LANCO                   ROUND HILL          PA0002132858




                                        33
         Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 35 of 46




         Song Title              Artist         Publisher Plaintiff    Registration
                                                                        Number
BOYS ‘ROUND HERE          PISTOL ANNIES,          ROUND HILL          PA0001837383
(FEAT. PISTOL ANNIES &    BLAKE SHELTON
FRIENDS)
CALL ME THE BREEZE        LYNYRD SKYNYRD          ROUND HILL          RE0000663402,
                                                                      EP0000293185
CHANTILLY LACE            JERRY LEE LEWIS         ROUND HILL          RE0000287667,
                                                                      EU0000543978
CHERRY PIE                WARRANT                 ROUND HILL          PA0000510151
CLUB CAN’T HANDLE         DAVID GUETTA, FLO       ROUND HILL          PA0001739599
ME (FEAT. DAVID           RIDA
GUETTA)
COLLIDE                   HOWIE DAY               ROUND HILL          PA0002150979
COME OUT AND PLAY         THE OFFSPRING           ROUND HILL          PA0000861551
CONFESSION                FLORIDA GEORGIA         ROUND HILL          PA0001997588
                          LINE
CRUISE                    FLORIDA GEORGIA         ROUND HILL          PA0001803624,
                          LINE                                        PA0001913754,
                                                                      PA0002026775
CRUISE REMIX              FLORIDA GEORGIA         ROUND HILL          PA0001957224
                          LINE, NELLY
DIRT ON MY BOOTS          JON PARDI               ROUND HILL          PA0002021844
DO YOU BELIEVE IN         THE LOVIN’              ROUND HILL          RE0000626763,
MAGIC?                    SPOONFUL                                    EP0000231384
DON’T IT                  BILLY CURRINGTON        ROUND HILL          PA0002004646
DON’T WASTE THE           LEVI HUMMON             ROUND HILL          PA0002115736
NIGHT
DRINKING CLASS            LEE BRICE               ROUND HILL          PA0001977911
DRUNK ON A PLANE          DIERKS BENTLEY          ROUND HILL          PA0001903006
EVERY DAY I HAVE THE      B.B. KING               ROUND HILL          RE0000053119,
BLUES                                                                 EU0000289430
EVERYBODY PLAYS THE       THE MAIN                ROUND HILL          RE0000801034,
FOOL                      INGREDIENT                                  EU0000293220
EXTRAORDINARY             PRINCE ROYCE            ROUND HILL          PA0001973189
FIX A DRINK               CHRIS JANSON            ROUND HILL          PA0002105827,
                                                                      PA0002130901
FLY                       SUGAR RAY               ROUND HILL          PA0000871157
FOR A LITTLE WHILE        TIM MCGRAW              ROUND HILL          PA0000863599
FOR HER                   CHRIS LANE              ROUND HILL          PA0002007792
FUCK YOU                  CEELO GREEN             ROUND HILL          PA0001730782
GET YOUR SHINE ON         FLORIDA GEORGIA         ROUND HILL          PA0001803623
                          LINE
GO BIG OR GO HOME         AMERICAN AUTHORS        ROUND HILL          PA0002115166
GONE AWAY                 THE OFFSPRING           ROUND HILL          PA0000822414


                                          34
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 36 of 46




      Song Title               Artist         Publisher Plaintiff    Registration
                                                                      Number
GONNA B GOOD            KEITH URBAN             ROUND HILL          PA0001899887
GOOD GOOD               FLORIDA GEORGIA         ROUND HILL          PA0001997595
                        LINE
GOOD LOVIN’             THE OLYMPICS            ROUND HILL          RE0000612620,
                                                                    EU0000869364
GOOD LOVIN’ SINGLE      THE YOUNG               ROUND HILL            EU866364
VERSION                 RASCALS                                       EU984457
                                                                      EP203018
GRENADE                 BRUNO MARS              ROUND HILL          PA0001733322
HAIR OF THE DOG         NAZARETH                ROUND HILL          PA0000498820
HAPPENS LIKE THAT       GRANGER SMITH           ROUND HILL          PA0002079927
HAPPY TOGETHER          THE TURTLES             ROUND HILL          RE0000658136,
                                                                    EU0000961800,
                                                                    EP0000231836
HELL YEAH               MONTGOMERY              ROUND HILL          PA0001206551
                        GENTRY
HERE’S TO THE GOOD      FLORIDA GEORGIA         ROUND HILL          PA0001838484
TIMES                   LINE
HIGH ENOUGH             DAMN YANKEES            ROUND HILL          PA0000476678
HIT ME WITH YOUR        PAT BENATAR             ROUND HILL          PAu000139243
BEST SHOT
HOLY DIVER              KILLSWITCH              ROUND HILL          PA0000179870
                        ENGAGE
HOOKED ON IT            LUKE BRYAN              ROUND HILL          PA0002124885
I COULD USE A LOVE      MAREN MORRIS            ROUND HILL          PA0002082629,
SONG                                                                PA0002083574
I GOT YOU (I FEEL       JAMES BROWN &           ROUND HILL          RE0000471186,
GOOD)                   THE FAMOUS                                  EP0000161150,
                        FLAMES                                      RE0000649142,
                                                                    EP0000213142
I LOVE THIS LIFE        LOCASH                  ROUND HILL          PA0002002565
I WANT YOUR (HANDS      SINEAD O’CONNOR         ROUND HILL          PA0000356459
ON ME)
I’D DO ANYTHING FOR     MEAT LOAF               ROUND HILL          PA0000677622
LOVE (BUT I WON’T DO
THAT) LONGER STILL
BUT NOT AS LONG AS
THE ALBUM VERSION
IF I AM                 NINE DAYS               ROUND HILL          PA0001875499
IF I KNOW ME            MORGAN WALLEN           ROUND HILL          PA0002128998
I’LL FIND YOU           LECRAE, TORI KELLY      ROUND HILL          PA0002136150
I’LL NAME THE DOGS      BLAKE SHELTON           ROUND HILL          PA0002115792
I’M ALIVE               CELINE DION             ROUND HILL          PA0001102057,
                                                                    PA0001143341

                                        35
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 37 of 46




       Song Title               Artist        Publisher Plaintiff    Registration
                                                                      Number
I’M BORN TO RUN         AMERICAN AUTHORS        ROUND HILL          PA0002083894
IT GOES LIKE THIS       THOMAS RHETT            ROUND HILL          PA0001910646,
                                                                    PA0001882787
IT’Z JUST WHAT WE DO    FLORIDA GEORGIA         ROUND HILL          PA0001803611
                        LINE
JUST ANOTHER THING      MAREN MORRIS            ROUND HILL          PA0002082682,
                                                                    PA0002083576
JUST THE WAY YOU ARE    BRUNO MARS              ROUND HILL          PA0001725672
JUST WHAT THE           TED NUGENT              ROUND HILL            EU672382
DOCTOR ORDERED
KICK THE DUST UP        LUKE BRYAN              ROUND HILL          PA0002059210
LEADER OF THE PACK      THE SHANRGI-LAS         ROUND HILL          RE0000607399,
                                                                    EU0000848202
LEAVE IT                YES                     ROUND HILL          PA0000197320
LIFE CHANGES            THOMAS RHETT            ROUND HILL          PA0002130959
LIGHTS COME ON          JASON ALDEAN            ROUND HILL          PA0002027846
LIKE YOU AIN’T EVEN     FLORIDA GEORGIA         ROUND HILL          PA0001997596
GONE                    LINE
LIVE LIKE YOU WERE      TIM MCGRAW              ROUND HILL          PA0001241664
DYING
LONG COOL WOMAN (IN     THE HOLLIES             ROUND HILL          RE0000825602,
A BLACK DRESS)                                                      EU0000349588
LOOKIN’ AT YOU          NORTHSTATE              ROUND HILL          PA0002115716
LOOKIN’ FOR THAT GIRL   TIM MCGRAW              ROUND HILL          PA0001893793
LOVING YOU EASY         ZAC BROWN BAND          ROUND HILL          PA0001983582,
                                                                    PA0001985659
MAGNOLIA                J.J. CALE               ROUND HILL          RE0000663443,
                                                                    EP0000289527
MAY WE ALL              FLORIDA GEORGIA         ROUND HILL          PA0002076822
                        LINE, TIM MCGRAW
MEANT TO BE -           BEBE REXHA              ROUND HILL          PAu003910254
ACOUSTIC
MEANT TO BE (FEAT.      FLORIDA GEORGIA         ROUND HILL          PA0002087066
FLORIDA GEORGIA         LINE, BEBE REXHA
LINE)
MEIN HERR               CABARET ENSEMBLE        ROUND HILL          PAu001890151
                        (1998), ALAN
                        CUMMING, NATASHA
                        RICHARDSON
MIDDLE OF A MEMORY      COLE SWINDELL           ROUND HILL          PA0002034345
MISSING YOU             JOHN WAITE              ROUND HILL          PA0000264024
MY OLD FRIEND           TIM MCGRAW              ROUND HILL          PA0001241663
NEED YOU NOW            LADY ANTEBELLUM         ROUND HILL          PA0001692074


                                         36
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 38 of 46




       Song Title              Artist         Publisher Plaintiff    Registration
                                                                      Number
NOTHIN’ ON YOU (FEAT.   B.O.B, BRUNO MARS       ROUND HILL          PA0001731018
BRUNO MARS)
ONE DAY                 MATISYAHU               ROUND HILL          PA0001861447
ONE WE WON’T FORGET     JASON ALDEAN            ROUND HILL          PA0002058964
ORIGINAL PRANKSTER      THE OFFSPRING,          ROUND HILL          PA0001032312
                        REDMAN
OUT OF NOWHERE GIRL     LUKE BRYAN              ROUND HILL          PA0002124889
OWNER OF A LONELY       YES                     ROUND HILL          PA0000226697
HEART
PARADISE BY THE         MEAT LOAF               ROUND HILL          PA0000000614,
DASHBOARD LIGHT                                                     PA0000125856
PARTY LIKE YOU          THE CADILLAC            ROUND HILL          PA0002056734
                        THREE
PLAYING WITH FIRE       THOMAS RHETT,           ROUND HILL          PA0002021090
                        DANIELLE
                        BRADBERY
PLEASE COME HOME        JON BON JOVI            ROUND HILL          RE0000384651,
FOR CHRISTMAS                                                       EP0000145182
PRIDE                 AMERICAN AUTHORS          ROUND HILL          PA0002115163
QUEEN OF HEARTS       LAUREN ALAINA             ROUND HILL          PA0002074534
RITUAL (FEAT. WRABEL) MARSHMELLO,               ROUND HILL          PA0002065257
                      WRABEL
ROCKSTARS             KANE BROWN                ROUND HILL          PA0002056812,
                                                                    PA0002056813
ROUND HERE              FLORIDA GEORGIA         ROUND HILL          PA0001838485
                        LINE
RUDY, A MESSAGE TO      DANDY                   ROUND HILL          PA0000092134
YOU                     LIVINGSTONE
RUNNIN’ OUTTA           RANDY HOUSER            ROUND HILL          PA0001859233
MOONLIGHT
SAVE THE BEST FOR       SANDRA BULLOCK          ROUND HILL          PA0000566107,
LAST                                                                PA0000541282
SEA OF LOVE             CAT POWER               ROUND HILL          RE0000334486,
                                                                    EP0000137454
SHE’S COUNTRY           JASON ALDEAN            ROUND HILL          PA0001670811
SIPPIN’ ON FIRE         FLORIDA GEORGIA         ROUND HILL          PA0001997571
                        LINE
SMALL TOWN BOY          DUSTIN LYNCH            ROUND HILL          PA0002140456
SOUND OF DA POLICE      KRSONE                  ROUND HILL          PA0000919598,
                                                                    PA0001038341
SOUTHERN GIRL           TIM MCGRAW              ROUND HILL          PA 0001837380
STAY DOWNTOWN           COLE SWINDELL           ROUND HILL          PA0002023291
STORY TO TELL           DARIUS RUCKER           ROUND HILL          PA0002124920


                                        37
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 39 of 46




      Song Title               Artist         Publisher Plaintiff    Registration
                                                                       Number
STRANGLEHOLD            TED NUGENT              ROUND HILL            EU672382
SUMMER IN THE CITY      THE LOVIN’              ROUND HILL          RE0000669821,
REMASTERED              SPOONFUL                                    EP0000231387
SUMMER JAM (FEAT.       FLORIDA GEORGIA         ROUND HILL          PA0001818492
FLORIDA GEORGIA         LINE, JAKE OWEN
LINE)
SUN DAZE                FLORIDA GEORGIA         ROUND HILL          PA0001997579
                        LINE
SUNSHINE AND            FAITH HILL              ROUND HILL          PA0001290858
SUMMERTIME
SURE BE COOL IF YOU     BLAKE SHELTON           ROUND HILL          PA0001837390
DID
THAT’S MY KIND OF       LUKE BRYAN              ROUND HILL          PA0001870880
NIGHT
THE KIDS AREN’T         THE OFFSPRING           ROUND HILL          PA0000929198
ALRIGHT
THE LAZY SONG           BRUNO MARS              ROUND HILL          PA0001742737
THINK A LITTLE LESS     MICHAEL RAY             ROUND HILL          PA0002096645
TIP IT BACK             FLORIDA GEORGIA         ROUND HILL          PA0001803613
                        LINE
TOTAL ECLIPSE OF THE    BONNIE TYLER            ROUND HILL          PA0000833824,
HEART                                                               PA0000182428
TRAIN KEPT A ROLLIN’    AEROSMITH               ROUND HILL          RE0000022898,
                                                                    EU0000257650
UNDER THE               THE DRIFTERS            ROUND HILL          RE0000586155,
BOARDWALK                                                           EP0000189833
VIDEO KILLED THE        THE BUGGLES             ROUND HILL          PA0000050684
RADIO STAR
WANGO TANGO             TED NUGENT              ROUND HILL          PA0000068041
WASTIN’ GAS             DALLAS SMITH            ROUND HILL          PA0002008093
WAY WAY BACK            LUKE BRYAN              ROUND HILL          PA0002007307
WE WERE US              KEITH URBAN,            ROUND HILL          PA0001878243
                        MIRANDA LAMBERT
WHAT A WONDERFUL        LOUIS ARMSTRONG         ROUND HILL          PA0001677594
WORLD SINGLE
VERSION
WHAT MAKES YOU          LUKE BRYAN              ROUND HILL          PA0002124888
COUNTRY
WHAT WE LIVE FOR        AMERICAN AUTHORS        ROUND HILL          PA0002115168
WHATEVER SHE’S GOT      DAVID NAIL              ROUND HILL          PA0001899755
WHERE I COME FROM       MONTGOMERY              ROUND HILL          PA0001800008
                        GENTRY
WORRY ‘BOUT NOTHIN’     KEITH URBAN             ROUND HILL          PA0002022274


                                        38
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 40 of 46




       Song Title                Artist           Publisher Plaintiff    Registration
                                                                          Number
YOU MAKE IT EASY          JASON ALDEAN              ROUND HILL          PA0002141528
YOU TOOK THE WORDS        MEAT LOAF                 ROUND HILL          PA0000125856
RIGHT OUT OF MY
MOUTH (HOT SUMMER
NIGHT)
YOU WON’T BE LONELY       BILLY RAY CYRUS           ROUND HILL          PA0001111200
NOW
YOUNG                     KENNY CHESNEY             ROUND HILL          PA0001072885
ANTE UP (FEAT. BUSTA      M.O.P., REMI               ROYALTY            PA0001193869
RHYMES, TEFLON &          MARTIN, BUSTA
REMI MARTIN) - REMIX      RHYMES, TEFLON
B.U.D.D.Y.                MUSIQ SOULCHILD            ROYALTY            PA0001944492
BACKBEAT                  DAGNY                      ROYALTY            PA0002077991
BLAME IT                  T-PAIN, JAMIE FOXX         ROYALTY            PA0001761059,
                                                                        PA0001770185
BRUK IT DOWN              MR. VEGAS                  ROYALTY            PA0001985185
CAN’T LET YOU GO          FABOLOUS, MIKE             ROYALTY            PA0001131996
(FEAT. MIKE SHOREY &      SHOREY, LIL’ MO
LIL’ MO)
CLAPPERS (FEAT. NICKI     JUICY J, NICKI MINAJ,      ROYALTY            PA0001884518
MINAJ & JUICY J)          WALE
DINERO                    DJ KHALED,                 ROYALTY            PA0002127207
                          JENNIFER LOPEZ,
                          CARDI B
EVERY TEARDROP IS A       COLDPLAY                   ROYALTY            PA0001766995
WATERFALL
FREAKY WITH YOU -         WHITE N3RD                 ROYALTY            PA0002052511
RADIO EDIT
GET UP (RATTLE) -         BINGO PLAYERS, FAR         ROYALTY            PA0001836893
RADIO MIX                 EAST MOVEMENT
GREEN LIGHT (FEAT.        ANDRE 3000, JOHN           ROYALTY            PA0001640754
ANDRE 3000)               LEGEND
HURTS LIKE HEAVEN         COLDPLAY                   ROYALTY            PA0001766982
I MADE IT (CASH           BIRDMAN, LIL               ROYALTY            PA0001731611
MONEY HEROES)             WAYNE, JAY SEAN,
                          KEVIN RUDOLF
KILL JILL (FEAT. KILLER   KILLER MIKE, JEEZY,        ROYALTY            PA0002114939
MIKE & JEEZY)             BIG BOI
LE DISKO                  SHINY TOY GUNS             ROYALTY            PA0001167273
LEAN WIT IT, ROCK WIT     DEM FRANCHIZE              ROYALTY            PA0001163832
IT                        BOYZ
LEGEND HAS IT             RUN THE JEWELS             ROYALTY            PA0002113097
LEGO HOUSE                ED SHEERAN                 ROYALTY            PA0001762047


                                          39
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 41 of 46




      Song Title               Artist         Publisher Plaintiff    Registration
                                                                      Number
LOLLIPOP - ALBUM        LIL WAYNE, STATIC        ROYALTY            PA0001619781
VERSION (EDITED)        MAJOR
LOVELY DAY              BILL WITHERS             ROYALTY            RE0000927826,
                                                                    EU0000817821
MRS. OFFICER            LIL WAYNE, KIDD          ROYALTY            PA0001787391
                        KIDD, BOBBY V.
NA NA                   TREY SONGZ               ROYALTY            PA0001945848
NEED U BAD              JAZMINE SULLIVAN         ROYALTY            PA0001734091
NEVER SCARED - CLUB     KILLER MIKE, T.I.,       ROYALTY            PA0001367055
MIX                     BONE CRUSHER
PARADISE                COLDPLAY                 ROYALTY            PA0001766985
PARTY TUN UP            MR. VEGAS                ROYALTY            PA0001985187
PRINCESS OF CHINA       COLDPLAY,                ROYALTY            PA0001767004
                        RIHANNA
RAMALAMA (BANG          ROISIN MURPHY            ROYALTY            PA0001732931
BANG)
REVOFEV                 KID CUDI                 ROYALTY            PA0001763066
SET ADRIFT ON           P.M. DAWN                ROYALTY            PA0000572957
MEMORY BLISS (RE-
RECORDED)
TAKE ME - RADIO EDIT    KYLER ENGLAND,           ROYALTY            PA0001981627
                        TIESTO
THA CROSSROADS          BONE THUGS-N-            ROYALTY            PA0000806597
                        HARMONY
THANK U, NEXT           ARIANA GRANDE            ROYALTY            PA0002154953
WATERFALLS              TLC                      ROYALTY            PAu002036683
YOU KNOW MY STEEZ       GANG STARR               ROYALTY            PA0000904710
YOU SPIN ME ROUND       TERA, PAPERCLAP          ROYALTY            PA0000855264
HOLD YOU (HOLD YUH)     GYPTIAN                     STB             PA0001684558
TEMPERATURE             SEAN PAUL                   STB             PA0001866128
WHO AM I                BEENIE MAN                  STB             PA0002047807
2 STEP                  UNK                      TUNECORE           PA0002059556
300 VIOLIN ORCHESTRA    JORGE QUINTERO           TUNECORE           SR0000635673
COMFORT ZONE            GENERAL FUZZ             TUNECORE           SRu000881608
GET YOUR MONEY UP       KEYSHIA COLE, KERI       TUNECORE           PA0002110157
                        HILSON, TRINA
GO INWARD               GENERAL FUZZ             TUNECORE           SRu000881608
LAFFY TAFFY             D4L                      TUNECORE           PA0001166822
LEVEL UP                CIARA                    TUNECORE           PA0002159571
MARCATTO STRING         JORGE QUINTERO           TUNECORE           SR0000635673
MADNESS
WILD HEART              MINDI ABAIR              TUNECORE           PA0001914787



                                        40
         Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 42 of 46




         Song Title              Artist         Publisher Plaintiff    Registration
                                                                        Number
2 ON                      TINASHE,                   ULTRA            PA0001705227
                          SCHOOLBOY Q
2 STEP                    UNK                        ULTRA            PA0002059556
31 DAYS                   FUTURE                     ULTRA            PA0002142631
ALMOST BACK (WITH         KASKADE, PHOEBE            ULTRA            PA0002127020
PHOEBE RYAN)              RYAN, LOKII
ALONE AGAIN               P REIGN, ALYSSA            ULTRA            PA0001745769
                          REID
BACK 2 U                  WALK THE MOON,             ULTRA            PA0002044183
                          STEVE AOKI, BOEHM
BAILAR                    PITBULL, DEORRO,           ULTRA            PA0002032895
                          ELVIS CRESPO
BARTENDER                 LADY ANTEBELLUM            ULTRA            PA0001932392
BEAUTIFUL MONSTER         NEYO                       ULTRA            PA0001740306
BEAUTIFUL PEOPLE          BENNY BENASSI,             ULTRA            PA0001752889
                          CHRIS BROWN
BIG ON BIG                MIGOS                      ULTRA            PA0002127843,
                                                                      PA0002074260
BLAME IT                  TPAIN, JAMIE FOXX          ULTRA            PA0001761059,
                                                                      PA0001770185
BLOOD ON THE LEAVES       KANYE WEST                 ULTRA            PA0001855571
BONELESS                  STEVE AOKI, CHRIS          ULTRA            PA0001862981
                          LAKE, TUJAMO
BREAK IT OFF              RIHANNA, SEAN              ULTRA            PA0001676830
                          PAUL
BROWN PAPER BAG           MIGOS                      ULTRA            PA0002127784,
                                                                      PA0002074748
CAKE                      FLO RIDA, 99               ULTRA            PA0002144612
                          PERCENT
CALABRIA 2008             NATASJA, ENUR              ULTRA            PA0001668101
CHEERLEADER (FELIX        FELIX JAEHN, OMI           ULTRA            PA0002029573
JAEHN REMIX) RADIO
EDIT
CINEMA (EXTENDED)         GARY GO, BENNY             ULTRA            PA0001739853
                          BENASSI
CLEARLY                   GRACE                      ULTRA            PA0002132785
                          VANDERWAAL
COLLIDE RADIO EDIT        AVICII, LEONA LEWIS        ULTRA            PA0001753315
COMMANDER                 DAVID GUETTA,              ULTRA            PA0001750325
                          KELLY ROWLAND
DANCE THE PAIN AWAY       JOHN LEGEND,               ULTRA            PA0001852861
(EELKE KLEIJN REMIX)      BENNY BENASSI
[RADIO EDIT]


                                          41
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 43 of 46




      Song Title                Artist        Publisher Plaintiff    Registration
                                                                      Number
DELIRIOUS (BONELESS)    KID INK, STEVE             ULTRA            PA0001926657
                        AOKI, CHRIS LAKE,
                        TUJAMO
DISARM YOU (FEAT.       KASKADE, ILSEY             ULTRA            PA0002015915
ILSEY)
DON’T WAKE ME UP        CHRIS BROWN                ULTRA            PA0001806232
DRIP (FEAT. MIGOS)      MIGOS, CARDI B             ULTRA            PA0002126752,
                                                                    PA0002142791
EARTHQUAKEY PEOPLE      STEVE AOKI, RIVERS         ULTRA            PA0001804664
(FEAT. RIVERS CUOMO)    CUOMO
DILLON FRANCIS REMIX
EVERYBODY NEEDS A       SOFI TUKKER,               ULTRA            PA0002142634
KISS                    BENNY BENASSI
EYES                    MINDY GLEDHILL,            ULTRA            PA0001761981
                        KASKADE
FEEL (THE POWER OF      HEADHUNTERZ,               ULTRA            PA0002090622
NOW)                    STEVE AOKI
FIREWORK                KATY PERRY                 ULTRA            PA0001724730,
                                                                    PA0001716006
FURTHEST THING          DRAKE                      ULTRA            PA0001896161,
                                                                    PA0001901086
GET YOUR MONEY UP       KEYSHIA COLE, KERI         ULTRA            PA0001881522,
                        HILSON, TRINA                               PA0002110157,
                                                                    PA0001670498
GIRL GONE WILD          MADONNA                    ULTRA            PA0001801991
HOMECOMING -            CHRIS MARTIN,              ULTRA            PA0001591394,
(EDITED)                KANYE WEST                                  PA0001935930
HOOD FIGGA              GORILLA ZOE                ULTRA            PA0001748488
HOW BAD DO YOU          SEVYN STREETER             ULTRA            PA0001868818
WANT IT (OH YEAH)
I LIKE THAT             I20, HOUSTON, NATE         ULTRA            PA0001668093
                        DOGG, CHINGY
I REMEMBER              KASKADE,                   ULTRA            PA0001744494
                        DEADMAU5
I THINK I’M IN LOVE     JESSICA SIMPSON            ULTRA            PA0000986732,
WITH YOU                                                            PA0000997949
ICE CREAM PAINT JOB     DORROUGH MUSIC             ULTRA            PA0001741359
LESSONS IN LOVE         KASKADE, NEON              ULTRA            PA0001761973
                        TREES
LIGHTERS UP             FLOSSTRADAMUS,             ULTRA            PA0002013199
                        NGHTMRE
LIVE MY LIFE            JUSTIN BIEBER, FAR         ULTRA            PA0001778927
                        EAST MOVEMENT


                                         42
       Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 44 of 46




       Song Title               Artist        Publisher Plaintiff    Registration
                                                                      Number
LOCA PEOPLE RADIO       SAK NOEL                   ULTRA            PA0001744890
EDIT
LOVE DON’T LET ME GO    DAVID GUETTA               ULTRA            PA0001305648
MADE TO LOVE            JOHN LEGEND                ULTRA            PA0001887754,
                                                                    PA0001893355
MARVINS ROOM            DRAKE                      ULTRA            PA0001788784,
                                                                    PA0001793876
MFN RIGHT               2 CHAINZ                   ULTRA            PA0002053595
MORE COLORS             CHELSEA CUTLER,            ULTRA            PA0002090556
                        KIDSWASTE
MOSH PIT                FLOSSTRADAMUS,             ULTRA            PA0001881168
                        CASINO
MOVE BITCH              I20, MYSTIKAL,             ULTRA            PA0001678837,
                        LUDACRIS,                                   PA0001100331
                        DISTURBING THA
                        PEACE
MOVE FOR ME             KASKADE                    ULTRA            PA0001744493
MR. SAXOBEAT RADIO      ALEXANDRA STAN             ULTRA            PA0001736539
EDIT
MRS. OFFICER            LIL WAYNE, KIDD            ULTRA            PA0001787391
                        KIDD, BOBBY V.
MY HITTA                JEEZY, YG, RICH            ULTRA            PA0001922331,
                        HOMIE QUAN                                  PA0001882080
NEW LEVEL               A$AP FERG, FUTURE          ULTRA            PA0002068624,
                                                                    PA0002077210
NO ROLE MODELZ          J. COLE                    ULTRA            PA0001975907
NONSTOP                 DRAKE                      ULTRA            PA0002115668
ONLY GIRL (IN THE       RIHANNA                    ULTRA            PA0001726524
WORLD)
OUT OF CONTROL          RICHARD JUDGE,             ULTRA            PA0002092034
                        BENNY BENASSI
PARANOID                MR HUDSON, KANYE           ULTRA            PA0001625279,
                        WEST                                        PA0001902150
PRACTICE                DRAKE                      ULTRA            PA0001793658,
                                                                    PA0001793872
PRISON RIOT             FLOSSTRADAMUS,             ULTRA            PA0001971369
                        LIL JON, GTA
PUT YOUR HANDS ON       CROOKERS                   ULTRA            PA0001700656
ME
RAINING                 SUNSUN, KASKADE,           ULTRA            PA0001744567
                        ADAM.K
RIC FLAIR DRIP (&       OFFSET, METRO              ULTRA            PA0002106881,
METRO BOOMIN)           BOOMIN                                      PA0002109055
ROUND MIDNIGHT          AMY WINEHOUSE              ULTRA              EP3433327

                                         43
      Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 45 of 46




      Song Title              Artist         Publisher Plaintiff    Registration
                                                                     Number
S&M                    RIHANNA                    ULTRA            PA0001728237
S&M REMIX              RIHANNA, BRITNEY           ULTRA            PA0001738513
                       SPEARS
SANCTUARY              WELSHLY ARMS               ULTRA            PA0002123431
SAY YOU WON’T LET GO JAMES ARTHUR                 ULTRA            PA0002065909
SCOOBY DOO PA PA       DJ KASS, PITBULL           ULTRA            PA0002151535
(REMIX)
SHAKE BABY SHAKE       DROP THE LIME              ULTRA            PA0001759654
SLOW DOWN LOVE         LOUIS THE CHILD,           ULTRA            PA0002090523
                       CHELSEA CUTLER
SO FINE                SEAN PAUL                  ULTRA            PA0001665916
SOMETHING              KASKADE, ZIP ZIP           ULTRA            PA0001909779
SOMETHING CHAMPS       THROUGH THE
(FEAT. ZIP ZIP THROUGH NIGHT, MOGUAI
THE NIGHT) RADIO EDIT
SOUNDCLASH             FLOSSTRADAMUS,             ULTRA            PA0001999698
                       TROYBOI
SUPASTARS              MIGOS                      ULTRA            PA0002108962
SWEET HARMONY          LIQUID                     ULTRA            PA0002053596
(ORIGINAL MIX)
TERN IT UP             FLOSSTRADAMUS,             ULTRA            PA0002110014
                       DILLON FRANCIS
THE MORNING - ALBUM KID CUDI, D’BANJ, 2           ULTRA            PA0001913930,
VERSION (EDITED)       CHAINZ, PUSHA T,                            PA0001867780,
                       RAEKWON, CYHI THE                           PA0001824247
                       PRYNCE, COMMON
THE POWER OF NOW       HEADHUNTERZ,               ULTRA            PA0002014831
                       STEVE AOKI
THIS IS WHAT IT FEELS  TREVOR GUTHRIE,            ULTRA            PA0001841659
LIKE                   ARMIN VAN BUUREN
TIL IT’S GONE          KENNY CHESNEY              ULTRA            PA0001945770
TURN IT DOWN (WITH     REBECCA SCHEJA,            ULTRA            PA0001761988
REBECCA & FIONA)       KASKADE, FIONA
RADIO EDIT             FITZPATRICK
WALK IT OUT            UNK                        ULTRA            PA0002057728
WALK ON MINKS          FUTURE                     ULTRA            PA0002142617
WATER GUN (FEAT.       JOHN RYAN, BRASS           ULTRA            PA0002078144
JOHN RYAN) - RADIO     KNUCKLES
EDIT
WE BE BURNIN’          SEAN PAUL                  ULTRA            PA0001705227
(RECOGNIZE IT)
WE LIGHT FOREVER UP    FREDERICK, BENNY           ULTRA            PA0002090621
(FEAT. FREDERICK)      BENASSI, LUSH &
                       SIMON

                                       44
      Case 1:19-cv-02426-DLC Document 47-1 Filed 05/31/19 Page 46 of 46




      Song Title              Artist         Publisher Plaintiff    Registration
                                                                     Number
WE OWN THE NIGHT       TIëSTO, LUCIANA,           ULTRA            PA0001791319
ORIGINAL MIX           WOLFGANG
                       GARTNER
WELCOME TO THE         KID CUDI, KANYE            ULTRA            PA0001778475
WORLD (FEAT. KANYE     WEST, T.I.
WEST & KID CUDI)
WHITE SAND             BIG SEAN, TRAVIS           ULTRA            PA0002127847
                       SCOTT, TY DOLLA
                       $IGN, MIGOS
WILD ONE               LUCKY ROSE, TEP NO         ULTRA            PA0002095641
WITHOUT LOVE           DIRTY AUDIO, MISS          ULTRA            PA0002019748
                       PALMER, DEORRO
YES INDEED             DRAKE, LIL BABY            ULTRA            PA0002142540




                                       45
